ICJ_097_NuclearTests-ExaminationSituation_NZL_FRA_1995-09-22_ORD_01_NA_07_FR.txt. OPINION DISSIDENTE DE SIR GEOFFREY PALMER

[Traduction]

TABLE DES MATIÈRES

INTRODUCTION
LA NATURE DE L’ INSTANCE

RAPPEL HISTORIQUE

Une opposition constante depuis des années
Les intervenants

LES PRINCIPAUX PROBLEMES D’ORDRE JURIDIQUE

Le paragraphe 63

La thése de la Nouvelle-Zélande

La thése de la France

Le poids des théses en présence

La solution de la question
Conformément aux dispositions du Statut

LES MOYENS DE FAIT RELATIFS À L'ENVIRONNEMENT

La norme prima facie
L’argumentation de la Nouvelle-Zélande quant aux faits
Le calcul du risque écologique

LES QUESTIONS TOUCHANT AU DROIT DE L'ENVIRONNEMENT

Le développement du droit international de l’environnement
Le droit international et les dangers de la radioactivité
L'évaluation de l’impact sur l’environnement

Le principe de précaution

Conclusion

LA NATURE DU CHOIX JUDICIAIRE

L’ordonnance de la Cour
Les questions plus générales

OBSERVATIONS FINALES

381

97
DEMANDE D'EXAMEN (OP. DISS. PALMER) 382

INTRODUCTION

1. La demande dont est saisie la Cour semble unique en son genre.
Aucun précédent comparable sur le plan du droit ou sur celui des faits
n’a été évoqué. Il n’est pas facile d'aborder une affaire qui est à la fois si
nouvelle du point de vue juridique et d’une telle importance quant au
fond. En fin de compte, l’issue de celle-ci dépend de l'interprétation juri-
dique qui doit être donnée de l'arrêt rendu par la Cour dans cette même
affaire en 1974. En l’absence des repères juridiques habituels qui guident
la Cour dans sa fonction judiciaire, nous sommes renvoyés aux éléments
fondamentaux du raisonnement juridique qui devraient s’appliquer en
l’espèce. Mon analyse juridique différant de celle adoptée par la majorité
de la Cour, je me permets d'exposer mon opinion dissidente concernant
l'ordonnance de la Cour.

LA NATURE DE L’INSTANCE

2. Le 21 août 1995, le Gouvernement de la Nouvelle-Zélande a déposé
deux documents au Greffe de la Cour:

a) une demande d'examen de la situation au titre du paragraphe 63 de
l’arrêt rendu par la Cour en 1974 dans l’affaire des Essais nucléaires
{Nouvelle-Zélande c. France);

b) une nouvelle demande en indication de mesures conservatoires.

3. Le texte intégral du paragraphe 63 de l’arrêt de 1974 se lit comme
suit:

«Dès lors que la Cour a constaté qu’un Etat a pris un engagement
quant à son comportement futur, il n’entre pas dans sa fonction
d’envisager que cet Etat ne le respecte pas. La Cour fait observer
que, si le fondement du présent arrét était remis en cause, le requé-
rant.pourrait demander un examen de la situation conformément
aux dispositions du Statut; la dénonciation par la France, dans une
lettre du 2 janvier 1974, de l’Acte général pour le règlement pacifique
des différends internationaux, qui est invoqué comme l’un des fon-
dements de la compétence de la Cour en l’espèce, ne saurait en soi
faire obstacle à la présentation d’une telle demande.» (C.I.J. Recueil
1974, p. 477.)

4. Le 9 mai 1973 le Gouvernement néo-zélandais a introduit contre la
France une instance dont l’objet était une décision de la Cour aux termes
de laquelle les essais nucléaires provoquant des retombées radioactives
effectués par le Gouvernement français dans la région du Pacifique Sud
constituaient une violation des droits de la Nouvelle-Zélande au regard
du droit international et que ces droits seraient enfreints par tout nouvel
essai (C.I.J. Mémoires, Essais nucléaires, vol. IL, p. 3).

98
DEMANDE D'EXAMEN (OP. DISS. PALMER) 383

5. En 1973 la compétence de la Cour était invoquée sur une double base:

a) le paragraphe 1 de l’article 36 et l’article 37 du Statut de la Cour
internationale de Justice et l’article 17 de l’Acte général pour le règle-
ment pacifique des différends internationaux auquel la Nouvelle-
Zélande et la France avaient toutes deux adhéré;

b) les paragraphes 2 et 5 de l’article 36 du Statut de la Cour.

La France a cessé ses essais atmosphériques dans le Pacifique Sud en
1974 alors que la Cour était saisie de l’affaire et ce dans des conditions
qui seront analysées plus loin dans la présente opinion.

6. En 1995, la Cour a organisé des séances publiques pour permettre à
la Nouvelle-Zélande et à la France de lui faire connaître leurs vues sur la
question suivante posée par la Cour:

«Les demandes présentées à la Cour par le Gouvernement néo-
zélandais le 21 août 1995 entrent-elles dans les prévisions du para-
graphe 63 de l’arrêt de la Cour du 20 décembre 1974 en l'affaire des
Essais nucléaires ( Nouvelle-Zélande c. France)?»

Il s’agit là d’une question de procédure très éloignée du fond de l’affaire.
Existe-t-il entre l’affaire telle qu’elle a été plaidée et tranchée en 1974 et
les effets des essais nucléaires français qui se poursuivent sous terre dans
la région du Pacifique Sud un lien suffisant pour que l’examen de la
demande de la Nouvelle-Zélande puisse se poursuivre plus avant? Dans
les plaidoiries de la France, cette question a été qualifiée de question
préalable à toute exception préliminaire éventuelle. La Nouvelle-Zélande
a déclaré qu’il s'agissait de déterminer si la Nouvelle-Zélande pouvait en
l'espèce exercer le droit qui lui avait été réservé en 1974 de revenir devant
la Cour et de reprendre l’instance de 1973. Etant donné le caractère par-
ticulier de la compétence de la Cour, les affaires dont elle est saisie peu-
vent passer par trois phases, dont chacune fait l’objet d’une procédure
distincte : exceptions préliminaires à la compétence de la Cour, exceptions
préliminaires à la recevabilité de la requête et examen quant au fond.
Mais la procédure de 1995 en l’espéce ne relevait d’aucune de ces catégo-
ries. Il s'agissait d’une catégorie de procédure inédite et sa nouveauté
même a pu donner lieu à des malentendus. Elle a, entre autres, amené la
Cour à éluder la nouvelle demande en indication de mesures conserva-
toires présentée par la Nouvelle-Zélande et à examiner de façon quelque
peu sommaire la demande principale elle-même. L'affaire présente certes
un caractère inédit en ce qui concerne tant la procédure que le fond, mais
la nouveauté ne saurait justifier que la Cour écarte une affaire ou qu’elle
Vexamine incomplètement.

7. Il convient de noter que la France n’a présenté aucune pièce de pro-
cédure dans l’affaire de 1974, qu’elle n’était pas représentée lors de la pro-
cédure orale et qu’elle a constamment maintenu l'attitude exposée dans une
lettre de l'ambassadeur de France aux Pays-Bas datée du 16 mai 1973 dont
la Cour était saisie. Dans cette lettre, la France exposait que, selon elle, la
Cour n’avait manifestement pas compétence en l’espèce, que le Gouver-

99
DEMANDE D'EXAMEN (OP. DISS. PALMER) 384

nement français ne pouvait accepter sa juridiction, et qu’en conséquence
il n’avait pas Pintention de désigner un agent et demandait à la Cour
d’ordonner que l’affaire soit rayée du rôle (C.I.J. Recueil 1974, p. 458).

8. Le Gouvernement français a adopté en 1995 une attitude légère-
ment différente à l’égard de la demande néo-zélandaise. Dans la lettre en
date du 28 août 1995 adressée au Greffier de la Cour par l'ambassadeur
de la République française aux Pays-Bas, la France a pris la même posi-
tion qu’en 1973 en soutenant que, selon elle, «il n’existe aucune base qui
pourrait fonder, ne fût-ce que prima facie, la compétence de la Cour pour
connaître des demandes néo-zélandaises». Cependant, en 1995, le Gou-
vernement français était représenté par le directeur des affaires juridiques
au ministère des affaires étrangères à la réunion organisée par le Prési-
dent de la Cour le 30 août 1995. A la suite de cette réunion, la France a
déposé a la Cour un aide-mémoire comportant quatorze pages de raison-
nement juridique serré tendant à démontrer pourquoi la Cour ne pouvait
connaître de la demande de la Nouvelle-Zélande. En 1995, la France a été
représentée par des conseils devant la Cour. Elle a pleinement participé
aux audiences des 11 et 12 septembre 1995.

9. Pour traiter la demande néo-zélandaise, il faut déterminer exacte-
ment ce qui a été décidé par la Cour en 1974 et ce qui ne l’a pas été. Par
un communiqué du président de la République française en date du
8 juin 1974 et par d’autres déclarations officielles, la France a annoncé
que les essais atmosphériques prendraient fin et qu’ils seraient remplacés
par des essais souterrains. Dans son arrêt de 1974, la Cour a décidé que
l'affaire dont elle était saisie était devenue sans objet puisque la Nouvelle-
Zélande avait obtenu ce qu’elle souhaitait. La Cour a ajouté que les
déclarations de la France selon lesquelles les essais atmosphériques pren-
draient fin étaient des déclarations sur l’effectivité desquelles d’autres
Etats devaient compter, et elle a estimé que ces déclarations «consti-
tufaient] un engagement comportant des effets juridiques» (C.I.J. Recueil
1974, p. 474, par. 53). La Cour a donc conclu que «le différend ayant
disparu, la demande présentée par la Nouvelle-Zélande ne comportfait]
plus d’objet» (ibid, p. 476, par. 59).

10. Dans sa demande du 14 mai 1973, la Nouvelle-Zélande ne se préoc-
cupait pas uniquement des essais nucléaires atmosphériques. Elle indiquait
dans sa conclusion que les droits que la Cour devait protéger étaient:

«i) le droit de tous les membres de la communauté internationale,
y compris la Nouvelle-Zélande, 4 ce qu’aucune expérience
nucléaire provoquant des retombées radioactives n’ait lieu;

ii) le droit de tous les membres de la communauté internationale,
y compris la Nouvelle-Zélande, 4 ce que le milieu terrestre,
maritime et aérien soit protégé contre une contamination injus-
tifiée résultant d’une radioactivité artificielle et notamment à ce
qu’il en soit ainsi de la région où les essais ont lieu et où sont
situées la Nouvelle-Zélande, les îles Cook, les îles Nioué et
Tokélaou;

100
DEMANDE D'EXAMEN (OP. DISS. PALMER) 385

iii) le droit de la Nouvelle-Zélande à ce qu’aucun déchet radioactif
ne pénètre sur son territoire, y compris son espace aérien et ses
eaux territoriales, ou ceux des îles Cook, des îles Nioué et
Tokélaou, à la suite d’essais nucléaires;

iv) le droit de la Nouvelle-Zélande à ce qu'aucun déchet radioactif
ayant pénétré sur son territoire, y compris son espace aérien et
ses eaux territoriales ou ceux des îles Cook, des îles Nioué et
Tokélaou, à la suite d’expérimentations nucléaires, ne cause un
préjudice, notamment des appréhensions, de l’anxiété et de
l'inquiétude, aux habitants et aux Gouvernements de la Nou-
velle-Zélande, des îles Cook, des îles Nioué et Tokélaou;

v) le droit de la Nouvelle-Zélande à la liberté de la haute mer, y
compris la liberté de navigation et de survol, et la liberté
d’explorer et d’exploiter les ressources de la mer et du fond des
mers, sans subir de gêne ou de préjudice en raison des essais
nucléaires» (CIJ. Mémoires, Essais nucléaires, vol. I,
demande en indication de mesures conservatoires, p. 49, com-
parer avec la requête, ibid., p. 8).

11. Les éléments de cette demande pertinents quant à la demande
actuelle sont les suivants:

— le milieu maritime,

— le milieu terrestre,

— une contamination injustifiée résultant d’une radioactive artificielle,

— les effets sur l’environnement de la région,

— la liberté d’explorer et d’exploiter les ressources des fonds marins sans
subir de préjudice en raison des essais nucléaires,

— les dangers pour les eaux territoriales.

12. C’est dans ce contexte qu’il convient d’envisager le paragraphe 63
de l’arrêt de la Cour. Dans le cadre de la procédure écrite et au cours des
audiences devant la Cour, ce paragraphe a fait l’objet d’un nombre éton-
nant d’interprétations et il n’est pas dénué d’ambiguités. Il plane de
manière obsédante sur toute l’affaire.

13. Ce paragraphe figure de façon isolée dans l’arrêt, nettement séparé
des passages qui le précèdent et de ceux qui le suivent. A quelle fin a-t-il
été inséré? Quelle en est la juste interprétation? Telles sont les questions
dont dépend Vissue de l’affaire. Mais avant de les aborder il convient d’en
rappeler le contexte pour pouvoir les soumettre 4 une plus ample analyse.

RAPPEL HISTORIQUE

Une opposition constante depuis des années

14. La présente affaire concernant les essais nucléaires francais dans le
Pacifique Sud a une longue histoire qui a commencé devant la Cour en
1973. La correspondance diplomatique échangée entre la Nouvelle-

101
DEMANDE D'EXAMEN (OP. DISS. PALMER) 386

Zélande et la France pendant les dix années précédentes révélait déjà
une grave préoccupation à ce sujet de la part de la Nouvelle-Zélande
(C.LJ. Recueil 1974, p. 464, par. 26). Auparavant, la France avait pro-
cédé à des essais d’engins nucléaires en Algérie. Le changement de site
pour les essais a été favorisé par deux facteurs, l’un étant le fait que
l'Algérie est devenue indépendante de la France en 1963 et l’autre tenant
à la crainte de voir les vents sahariens apporter des résidus radioactifs
en Europe (voir, en général, «Note, French Testing and International
Law», Rutgers Law Review, 1969, vol. 24, p. 144). Il est vrai que la zone
du Pacifique offrait peut-étre un espace plus vaste, mais la fagon dont les
essais d’abord atmosphériques, puis souterrains, y ont été accueillis a
confirmé le vieil adage du droit en matiére d’environnement: pas devant
ma porte.

15. Il serait cependant erroné d’attribuer opposition de la Nouvelle-
Zélande aux essais nucléaires au fait que la France a transféré ses essais
dans le Pacifique. La France a effectué dix-neuf essais nucléaires en
Algérie entre février 1960 et février 1966. Lorsque la décision officielle a
été prise de procéder aux essais en 1958, l’Assemblée générale a adopté
une résolution qui condamnait expressément les essais français non seu-
lement en raison de la menace qu’ils faisaient planer sur le moratoire
alors en vigueur mais aussi à cause de «l’anxiété causée chez tous les
peuples, et plus particulièrement chez les peuples d'Afrique». La Nouvelle-
Zélande a voté pour cette résolution à l’Assemblée générale (résolu-
tion 1379 (XIV) du 20 novembre 1959).

16. L'histoire de l'opposition de la Nouvelle-Zélande aux essais nu-
cléaires est méticuleusement examinée dans un article de doctrine de
J. Stephen Kés («Interim Relief in the International Court of Justice:
New Zealand and the Nuclear Test Cases», Victoria University of
Wellington Law Review, 1984, vol. 14, p. 357). L’auteur constate que,
contrairement à |’Australie, la Nouvelle-Zélande a «toujours eu une
attitude cohérente et nette à l’égard de tous les essais atmosphériques
depuis 1958» (p. 370). Sir Kenneth Keith, Q.C., qui a été l’un des
conseils de la Nouvelle-Zélande dans l’affaire de 1973 et qui l’a de
nouveau été en cette occasion devant la Cour, a écrit dans un article de
doctrine que:

«Les actes diplomatiques réunis dans la documentation soumise à
la Cour indiquent que la Nouvelle-Zélande a adopté une position
cohérente et de plus en plus nette depuis 1958, année où elle a
appuyé une résolution concernant les essais au Sahara.» (K. J. Keith,
«The Nuclear Tests Cases after Ten Years», Victoria University of
Wellington Law Review, 1984, vol. 14, p. 350.)

17. En vérité, l'opposition de la Nouvelle-Zélande aux essais nucléaires
procède d’une triple préoccupation: le souci du désarmement et l’op-
position à la prolifération des armes nucléaires et de leurs essais; la
crainte des répercussions des essais nucléaires sur l’environnement, et la
défense des intérêts de la région. On constate en fait une grande cohé-

102
DEMANDE D'EXAMEN (OP. DISS. PALMER) 387

rence dans l’attitude néo-zélandaise à l’égard des essais nucléaires de tous
types, ce qui permet de comprendre pourquoi les écritures de la Nouvelle-
Zélande dans l’affaire de 1974 avaient une portée sensiblement plus large
que celle de l'Australie dans l’affaire parallèle. Comme on la déjà indi-
qué, il est manifeste que, dans ses pièces écrites, la Nouvelle-Zélande ne
visait pas uniquement le problème des essais nucléaires dans l’atmo-
sphère. Les questions écologiques jouaient un rôle essentiel.

18. Il est également significatif que la Nouvelle-Zélande ait réagi offi-
ciellement par un refus aux promesses faites par la France, alors que
Paffaire était pendante devant la Cour, de mettre fin aux essais dans
Patmosphère et de les remplacer par des essais souterrains. La France
avait en effet publié le 8 juin 1974 un communiqué indiquant son inten-
tion de mettre fin aux essais atmosphériques. Dans une note diploma-
tique dont la Cour disposait également en 1974, la Nouvelle-Zélande
déclarait son «opposition fondamentale … à toute expérimentation
nucléaire» (C.J. Recueil 1974, p. 470, par. 37).

19. Il faut noter ensuite la réaction officielle du Gouvernement néo-
zélandais à l’arrêt de la Cour. M. W. E. Rowling, premier ministre de
Nouvelle-Zélande, a fait le 21 décembre 1974 une déclaration officielle
dont le texte a été produit devant la Cour le 11 septembre 1995, qui se
terminait comme suit:

«M. Rowling a conclu en rappelant que les inquiétudes de la
Nouvelle-Zélande à propos des essais nucléaires ne se sont jamais
limitées au cas particulier des essais effectués par la France, ni
d’ailleurs aux essais dans l’atmosphère. Le Gouvernement néo-
zélandais garde pour objectif de mettre un terme à toutes les formes
d’essais d’armes nucléaires, par quelque pays que ce soit.»

20. Il est d’ailleurs notoire que la Nouvelle-Zélande a eu un grave
différend diplomatique avec les Etats-Unis d’Amérique au sujet de la pos-
sibilité pour les navires américains d’entrer, chargés d’armes nucléaires,
dans les ports néo-zélandais, différend qui a entraîné la rupture du
pacte Anzus qui unissait les Etats-Unis, l'Australie et la Nouvelle-
Zélande en application du traité Anzus de 1951 (Nations Unies,
Recueil des traités, vol. 131, p. 83). A la suite de ce différend, les Etats-
Unis ont suspendu leurs obligations conventionnelles envers la Nouvelle-
Zélande car ce pays refusait de laisser entrer dans ses ports des navires
à propulsion nucléaire ou munis d’armes nucléaires. La Nouvelle-
Zélande a adopté une loi, intitulée New Zealand Nuclear Free Zone,
Disarmament and Arms Control Act 1987, qui consacre toujours cette
politique.

21. Depuis 1983, La Nouvelle-Zélande a systématiquement réagi par
des déclarations officielles aux essais nucléaires souterrains effectués par
la France dans le Pacifique. La demande présentée par la Nouvelle-
Zélande en 1995 indique que ce pays a fait connaître publiquement son
opposition aux essais en cinquante occasions au moins.

103
DEMANDE D'EXAMEN (OP. DISS. PALMER) 388

22. En outre, la Nouvelle-Zélande n’a cessé de demander à la France
des informations ou des éléments d’appréciation dans un cadre bilatéral,
régional ou multilatéral. On peut notamment citer les démarches sui-
vantes:

3 décembre 1979: demande du ministre des affaires étrangères de
Nouvelle-Zélande lors de sa rencontre avec le ministre français des
affaires étrangères à Paris;

22 avril 1980 : demande adressée à la France pour qu’elle autorise une
visite de scientifiques néo-zélandais sur le site d’essais de Mururoa;

9 décembre 1981 : nouvelle demande d’informations;

24 mars 1982: demande présentée par la Nouvelle-Zélande tendant à
ce qu’il soit procédé à une vérification, par des experts indépendants, des
mesures de sécurité prises par la France; .

23 août 1982: demande réitérée de la Nouvelle-Zélande tendant à obte-
nir l’accés au site pour des scientifiques néo-zélandais (mission Atkinson
autorisée en octobre-novembre 1983);

25 novembre 1986: signature de la convention de Nouméa après plu-
sieurs années de négociations entre la Nouvelle-Zélande, la France et
d’autres Etats du Pacifique Sud.

Aucun essai n’a eu lieu entre juillet 1991 et septembre 1995 (réponse a
la question posée par M. Schwebel).

23. Pour répondre à la demande dont elle était saisie en 1995, la Cour
devait examiner de prés le contexte de ce différend particulier. En 1973,
la Nouvelle-Zélande avait principalement fait valoir qu’elle avait le droit
de ne pas étre exposée aux risques d’une augmentation des radiations
nucléaires due aux essais français dans le Pacifique Sud. Comme il est
indiqué par ailleurs dans la présente opinion, la Cour, ayant attribué
«un effet juridique» à l'engagement public pris par la France de mettre
fin aux essais atmosphériques, n’a pas jugé nécessaire en 1974 de traiter
cette question centrale. Malheureusement, cette décision rendue en
l’espèce n’a manifestement pas eu pour effet de régler le différend entre
les Parties. L’état du droit international sur les questions centrales n’a pas
été clarifié. En réalité, les essais nucléaires de tout type effectués par la
France dans le Pacifique Sud ont été à l’origine de toute une série de
différends juridiques internationaux qui ont opposé les deux Etats depuis
1974 (règlement opéré par le Secrétaire général des Nations Unies suite à
l'incident du Rainbow Warrior entre la France et la Nouvelle-Zélande,
reproduit dans la Revue générale de droit international public (RGDIP),
1987, p. 1054; Rainbow Warrior (Nouvelle-Zélande c. France), sentence
arbitrale, 30 avril 1990 (Eduardo Jiménez de Aréchaga, M. Bredin et
sir Kenneth Keith), RGDIP, 1990, p. 838).

Les intervenants

24. Pour mesurer l’inquiétude générale manifestement ressentie au
sujet des problèmes écologiques liés aux essais français, il suffit de rap-

104
DEMANDE D'EXAMEN (OP. DISS. PALMER) 389

peler non seulement l’importance que les médias ont accordée à ces pro-
blèmes au moment même des audiences, mais aussi le fait qu’un certain
nombre de pays ont soumis à la Cour des requêtes à fin d'intervention en
vertu de l’article 62 du Statut et ont déposé les documents nécessaires à
cet effet. Ces pays sont:

FPAustralie,

le Samoa,

les Iles Salomon,

les Iles Marshall,

les Etats fédérés de Micronésie.

La Cour n’a pas donné suite à ces demandes à fin d’intervention; en
ma qualité de juge, je considère cette omission comme regrettable. Les
plus petits de ces pays démocratiques, qui conjuguent les intérêts des
peuples polynésien, mélanésien et micronésien, avaient accompli un geste
important en demandant à comparaître devant la Cour et ils avaient
droit à une réponse. Il ne leur a pas été permis d’être entendus lors de la
procédure orale alors qu’ils auraient sans doute pu apporter certains élé-
ments utiles propres à faciliter l’examen de la Cour. Le différend dont
était saisie la Cour méritait d’être envisagé dans son contexte régional
aussi bien que dans son contexte factuel et juridique. Comme l’a déclaré
devant la Cour M. Paul East, Q.C., l’Attorney-General de Nouvelle-
Zélande, les quinze pays du Forum du Pacifique Sud voient dans les
essais nucléaires français une source de «grave préoccupation pour les
pays et les peuples de la région» (CR 95/19, p. 20, par. 13). Cette préoc-
cupation des pays de la région trouve son expression dans les dispositions
du traité sur la zone dénucléarisée du Pacifique Sud conclu à Rarotonga
le 6 août 1985 et entré en vigueur le 11 décembre 1986 (Agence interna-
tionale de l’énergie atomique, INFCIRC/331, février 1986).

LES PRINCIPAUX PROBLÈMES D'ORDRE JURIDIQUE

Le paragraphe 63

25. Le problème juridique central qui se pose en l’espèce est celui de
linterprétation à donner au paragraphe 63 de l’arrêt rendu par la Cour
en 1974, paragraphe dont, pour des raisons de commodité, je rappelle de
nouveau le libellé:

«Dès lors que la Cour a constaté qu’un Etat a pris un engagement
quant à son comportement futur, il n’entre pas dans sa fonction
d’envisager que cet Etat ne le respecte pas. La Cour fait observer
que, si le fondement du présent arrét était remis en cause, le requé-
rant pourrait demander un examen de la situation conformément
aux dispositions du Statut; la dénonciation par la France, dans une
lettre du 2 janvier 1974, de l’Acte général pour le règlement pacifique
des différends internationaux, qui est invoqué comme l’un des fon-

105
DEMANDE D'EXAMEN (OP. DISS. PALMER) 390

dements de la compétence de la Cour en l’espèce, ne saurait en soi
faire obstacle à la présentation d’une telle demande.» (C.J. Recueil
1974, p. 477.)

La thèse de la Nouvelle-Zélande

26. L'interprétation que la Nouvelle-Zélande donne de ce para-
graphe s’appuie sur sa requête de 1973 qui ne visait pas uniquement les
essais atmosphériques et qui concernait fondamentalement un différend
sur la contamination radioactive. La préoccupation première était la
contamination, la source de celle-ci étant d'importance accessoire ou
secondaire (demande de la Nouvelle-Zélande, 1995, par. 64). Selon la
Nouvelle-Zélande, son interprétation se trouve corroborée par le fait
qu'elle priait la Cour de dire et juger que les essais nucléaires effectués
dans la région du Pacifique Sud constituaient une violation des droits de
la Nouvelle-Zélande au regard du droit international. La Nouvelle-
Zélande excipe en outre du fait que, dans le dispositif de l’ordonnance du
22 juin 1973, la Cour mentionnait la nécessité de ne pas procéder à des
«essais nucléaires» et qu’elle ne visait donc pas uniquement les essais
atmosphériques (demande de la Nouvelle-Zélande, 1995, par. 65). Elle
fait de plus remarquer que le champ de la requête de 1973 s’étendait aux
effets des essais sur les ressources vivantes de la mer.

27. La Nouvelle-Zélande développe ensuite son argumentation de la
façon suivante:

«Il est vrai que dans ses déclarations la France avait dit qu’en
renonçant aux essais atmosphériques elle serait en mesure de passer
au stade des essais souterrains. Ainsi, même si la Cour songeait à la
perspective d'essais souterrains, elle n’a pas dit expressément que
des essais souterrains mettraient fin une fois pour toutes au diffé-
rend. Le point crucial à rappeler est que nul n’imaginait à l’époque
que les essais souterrains qui devaient être ultérieurement effectués à
Mururoa ou à Fangataufa pourraient aboutir, ou aboutiraient à la
longue, à certains des résultats dont on pensait qu’ils seraient évités
grâce à l’arrêt des essais atmosphériques, à savoir la contamination
radioactive du milieu marin. Sinon, la Cour aurait pu difficilement
dire que la renonciation par la France aux essais atmosphériques
pouvait en soi avoir mis fin au «différend» — car, évidemment, tel
n'aurait pas été le cas.» (Ibid., par. 67.)

28. Ainsi la Nouvelle-Zélande soutient que la portée de l’arrêt rendu
par la Cour en 1974 doit être appréciée non pas par référence aux essais
atmosphériques en tant que tels, mais plutôt par rapport à l’objet déclaré
de la requête, à savoir l’interdiction des essais susceptibles de provoquer
une contamination du milieu marin de l’océan Pacifique par quelque
radioactivité artificielle que ce soit. La Nouvelle-Zélande a été incitée à
agir lorsque le président de la République française a annoncé le 13 juin
1995 que la France allait procéder à une série d’essais après y avoir

106
DEMANDE D'EXAMEN (OP. DISS. PALMER) 391

mis fin en juillet 1991. L’argument que la Nouvelle-Zélande défend
aujourd’hui est que, selon des éléments de preuves scientifiques, les essais
nucléaires souterrains à Mururoa et à Fangataufa ont déjà provoqué une
certaine contamination du milieu marin et que, semble-t-il, ils risquent
réellement de donner lieu à une nouvelle contamination potentiellement
importante. La Nouvelle-Zélande conclut son argumentation sur ce point
en soutenant que la correspondance établie par la Cour en 1974 entre les
essais atmosphériques et le champ du différend entre la Nouvelle-Zélande
et la France reposait sur un postulat qui n’est plus valable. A la date de
la procédure orale, il avait été effectué au total cent trente-cinq explo-
sions nucléaires souterraines dans le Pacifique Sud et c’est dans ce contexte
qu’il convient d’examiner les dispositions du paragraphe 63 de l’arrêt.
Ainsi la Nouvelle-Zélande demande maintenant la reprise de l'instance
introduite devant la Cour en 1973 au motif que le fondement de l’arrêt de
1974 a été remis en cause par des faits nouveaux et par l'accumulation de
grandes quantités de matières radioactives dangereuses qui constitueront
une grave menace si elles sont libérées.

29. Au sujet de l’élément crucial autour duquel s’articule le point de
vue de la majorité, M. J. J. McGrath, Q.C., Solicitor-General de Nou-
velle-Zélande, a présenté la conclusion orale suivante:

«Si l'intention de la Cour avait été de limiter une reprise de l’ins-
tance au cas où la France aurait repris des essais atmosphériques,
elle l’aurait indiqué. Elle ne l’a pas fait. Au contraire, la Cour a
défini le critère en des termes généraux qui obligent à rechercher si
les considérations sous-jacentes à l’arrêt de 1974 continuent d’être
applicables. La France soutient que le droit de revenir devant la
Cour concerne seulement une reprise des essais atmosphériques.
Cette affirmation, Madame et Messieurs de la Cour, est contredite
par la généralité même et la portée étendue du membre de phrase
«si le fondement de l’arrêt était remis en cause». A la vérité, si l’on
envisage le paragraphe 63 dans son ensemble, il est impossible de
considérer que l’engagement unilatéral de la France de mettre fin
aux essais atmosphériques est le seul événement susceptible de re-
mettre en cause le fondement de l'arrêt. La première phrase du
paragraphe 63 dit expressément que la Cour n’envisage pas une vio-
lation par la France de son engagement. Comment peut-on alors
prétendre que la deuxième phrase n’envisageait que cette possibi-
lité?» (CR 95/19, p. 50, par. 38.)

30. Selon la Nouvelle-Zélande, deux postulats constituaient le fonde-
ment de l'arrêt de 1974. L’un était que la France respecterait son enga-
gement de mettre fin aux essais atmosphériques pour se limiter désormais
à des essais souterrains. Le deuxième postulat était que l’arrét des essais
atmosphériques répondait et correspondait aux allégations et aux préoc-
cupations de la Nouvelle-Zélande au sujet de la contamination nucléaire
telles qu’elles existaient en 1974. La Nouvelle-Zélande a développé une
longue argumentation afin de démontrer pourquoi le deuxième postulat

107
DEMANDE D'EXAMEN (OP. DISS. PALMER) 392

n’était plus valable. Ainsi, si la préoccupation de caractère général
exprimée dans ses écritures redevenait d’actualité à l’avenir, il était loi-
sible à la Nouvelle-Zélande de reprendre l’affaire sur la base du para-
graphe 63. La Nouvelle-Zélande a soutenu que la Cour s'était délibéré-
ment abstenue de définir les mots «fondement de l’arrêt». Ensuite, elle a
amplement exposé ce qui avait changé. En résumé, ce qui a changé, c’est
d’une part la situation de fait et d’autre part le droit.

31. M. Elihu Lauterpacht a présenté comme suit les arguments de la
Nouvelle-Zélande. Il a dit à la Cour que si on avait demandé en 1974 à la
Nouvelle-Zélande ce qui l’inquiétait le plus, des essais en atmosphère ou
de la contamination nucléaire, elle aurait donné la réponse suivante:

«Il est ridicule de penser que nous nous contenterions de l’aban-
don des essais en atmosphère en laissant la pollution nucléaire se
propager par d’autres voies. Ce ne sont ni les moyens expérimentaux
ni le milieu dans lequel on procède qui nous importent. Ce sont
les conséquences des essais. Le fait que ces essais soient effectués
dans l'atmosphère est accessoire par rapport à leurs conséquences.»
(CR 95/19, p. 64, par. 5.)

La thèse de la France

32. Les arguments présentés par la France s’opposent fermement à
tous ceux avancés par la Nouvelle-Zélande. L’un des conseils de la
France, sir Arthur Watts, a déclaré que la demande de la Nouvelle-
Zélande avait un caractère «étonnant et inouï» (CR 95/21, p. 47). Cette
thèse procède de l’idée que laffaire n’existe plus et qu’en fait la possibilité
d’une telle demande n’est prévue ni dans le Statut de la Cour ni dans son
Règlement. Ainsi, pour l’essentiel, l'argument de la France était que
l'affaire des Essais nucléaires (Nouvelle-Zélande c. France) n'existait
plus. Elle a «pris fin en 1974, et elle est close» (ibid, p. 52). Etant éteinte,
elle ne peut revivre.

33. Dans l’aide-mémoire présenté à la Cour le 6 septembre 1995, la
France soutient que la demande de la Nouvelle-Zélande ne porte sur
aucune affaire et que, en conséquence, aucun acte de procédure ne peut
être effectué. Elle prétend que l'affaire a été close par l’arrêt de la Cour
du 20 décembre 1974. Elle fait valoir que, la Cour ayant dit que la
demande de la Nouvelle-Zélande était désormais sans objet par suite des
déclarations faites par la France, il n’y avait dès lors pas lieu à statuer.
Selon la France, ce prononcé judiciaire auquel s’attache l’autorité de la
chose jugée a définitivement mis fin à l'instance. Toute l’affaire portait
sur les essais dans l’atmosphère et uniquement ceux-ci. La structure de
l’arrêt de la Cour le démontre. En outre, la Cour et la Nouvelle-Zélande
savaient que les essais allaient se poursuivre sous terre. Cela était indiqué
dans les déclarations faites par la France et prises en compte par la Cour.
La France cite des passages de Parrét où il est dit que la requête néo-
zélandaise devait s’interpréter comme uniquement applicable aux essais

108
DEMANDE D'EXAMEN (OP. DISS. PALMER) 393

atmosphériques. Et elle souligne qu’aucun des juges dissidents n’a contesté
la conclusion fondamentale selon laquelle l’objet de la requête néo-
zélandaise portait sur les essais atmosphériques. La France cite ensuite
un passage du mémoire de la Nouvelle-Zélande où il est précisé que, «au
cœur du différend juridique», il y a un désaccord sur le point de savoir si
les essais atmosphériques emportent violation du droit international (aide-
mémoire présenté au nom de la France, par. 16). Ainsi, de l’avis de la
France, le paragraphe 63 doit être analysé dans le contexte général de
l’arrêt, à savoir que l’ensemble de l’affaire ne concernait et ne concerne
que les essais atmosphériques. Sur la base de cette argumentation, la
France conclut que la demande présentée par la Nouvelle-Zélande en
1995 a un caractère «totalement artificiel et inacceptable» (ibid., par. 19).

34. Pris dans son ensemble, l'arrêt de la Cour établissait selon la
France les trois points suivants. Premièrement, la Cour considérait expres-
sément que la requête de la Nouvelle-Zélande concernait uniquement les
essais atmosphériques et non pas d’autres types d’essais. Deuxièmement,
la Cour estimait que la France s'était engagée par diverses déclarations
unilatérales à ne plus mener d’essais dans l’atmosphère. Troisièmement,
elle concluait que la demande de la Nouvelle-Zélande était devenue sans
objet.

35. L’argumentation de la France a consisté ensuite à affirmer que
l'engagement de ne plus procéder à des essais atmosphériques annoncé
publiquement par la France en 1974 était indissociable de l’annonce faite
également par la France de son intention de procéder à des essais souter-
rains. En outre, déclare la France, la Nouvelle-Zélande a compris cette
décision de la même façon que la France. Elle s’est abstenue de protester
contre les essais souterrains dans le Pacifique Sud pendant plusieurs
années et, lorsqu'elle a dénoncé ces essais, elle n’a jamais invoqué à cet
effet la décision de la Cour internationale de Justice.

36. La France a ensuite opposé à la demande de la Nouvelle-Zélande un
autre argument, à savoir que cette demande ne relevait d’aucune disposi-
tion du Statut de la Cour internationale de Justice. Le paragraphe 63,
a-t-elle souligné, prévoyait que toute demande que la Nouvelle-Zélande
pourrait formuler en vertu dudit paragraphe devrait être faite «confor-
mément aux dispositions du Statut». Or, la demande néo-zélandaise ne
pouvait être rattachée à aucune disposition du Statut. Elle n’était ni une
demande en interprétation au sens de l’article 60 ni une demande de
revision au sens de l’article 61. Les conditions requises pour que ces
articles s’appliquent n'étaient pas remplies en l’espèce. Ainsi, l’affaire
visée par la demande de la Nouvelle-Zélande n’en était pas une et on ne
pouvait y donner suite.

Le poids des thèses en présence

37. Lorsque l’on évalue ces deux thèses, on constate, me semble-t-il,
qu’elles traduisent des conceptions juridiques largement divergentes. La
démarche adoptée par la France traduit une conception juridique stricte

109
DEMANDE D'EXAMEN (OP. DISS. PALMER) 394

et formaliste. Plusieurs conseils français l’ont qualifiée de «rigoureuse».
Je pense que le qualificatif «irréaliste» aurait été plus approprié. Cette
approche stricte évite à la Cour d’avoir à traiter du fond des problèmes.
Elle lui permet de ne pas aborder la question extrêmement controversée
des essais nucléaires effectués par la France dans le Pacifique Sud en
donnant une lecture restrictive des termes employés par la Cour au para-
graphe 63 de son arrêt de 1974 et en en limitant l'application à un aspect
qui n’a plus la faveur de la France, à savoir les essais nucléaires dans
l'atmosphère. La deuxième démarche requiert que la Cour s'attache au
différend réel existant entre la France et la Nouvelle-Zélande quant aux
obligations qu’impose le droit international à l’égard d’essais tels que
ceux qui se poursuivent actuellement dans le Pacifique Sud pendant
l'instance même.

38. La différence entre les deux démarches a des conséquences pra-
tiques importantes. La première démarche aboutit à une décision aux
termes de laquelle il n’existe aucune instance devant la Cour, aucun nou-
vel acte de procédure ne peut être effectué et l’ensemble de laffaire est
close. L'adoption de la deuxième démarche amène la Cour à entreprendre
l'examen de nouvelles questions de compétence et peut-être par la suite à
examiner les obligations de droit international qui existent en l’espèce. Il
convient toutefois de souligner que, même si la deuxième conception pré-
valait par rapport à la question formulée par la Cour, il ne s’ensuivrait
pas nécessairement que la France ait agi en violation du droit internatio-
nal. Cela signifierait simplement que l'affaire devrait être examinée et
tranchée par la Cour. Un rejet de la thèse de la France au stade liminaire
permettrait simplement la poursuite de l’affaire devant la Cour, en par-
ticulier l’examen de la demande en indication de mesures conservatoires
présentée par la Nouvelle-Zélande.

39. En l’occurrence, la majorité de la Cour a décidé en 1995, sans pour
autant retenir l’argument de la France selon lequel il n’y avait pas
d’affaire, qu’il n’y avait pour elle nullement matière à examen. Etant
donné que j'ai un point de vue différent de celui de la Cour, j’exposerai
avec quelque détail mon raisonnement dans les paragraphes suivants.

40. Si l’on se borne pour l’instant à analyser ce que la Cour a effecti-
vement dit au paragraphe 63 en 1974, force est d'admettre, quelle que soit
Pinterprétation retenue, que pour la Cour il y avait des circonstances
dans lesquelles la Nouvelle-Zélande pouvait demander un examen de la
situation. C’est ce que la Cour a dit et il faut considérer que c’est ce
qu’elle voulait dire. Afin de souligner la portée juridictionnelle de cette
affirmation, la Cour a souligné que la dénonciation par la France de
PActe général pour le règlement pacifique des différends internationaux
qui était invoqué comme l’un des fondements de la compétence de la
Cour en l’espèce ne pouvait en soi faire obstacle à la présentation d’une
telle demande. Pourquoi la Cour a-t-elle dit cela? Sans doute parce que,
ayant décidé qu’il y avait des circonstances dans lesquelles la Nouvelle-
Zélande pouvait demander un examen de la situation par la Cour à une
date ultérieure, elle ne voulait pas que l’on oppose à une telle demande

110
DEMANDE D'EXAMEN (OP. DISS. PALMER) 395

une exception d’ordre juridictionnel en faisant valoir que les dispositions
sur la base desquelles la Cour avait été saisie de l’affaire initiale étaient
devenues caduques. Le fait que la Cour se soit donné tant de mal pour
préserver le droit de la Nouvelle-Zélande de revenir devant elle montre
incontestablement qu’elle considérait ce droit comme une garantie impor-
tante.

41. Peut-être ne faut-il pas chercher très loin les raisons pour lesquelles
la Cour a adopté cette position. La Cour devait savoir que la Nouvelle-
Zélande risquait de ne pas accepter l’idée qu’il n’y avait plus matière à
statuer après les déclarations du Gouvernement français concernant la
cessation des essais atmosphériques. D’ailleurs, les déclarations officielles
concernant la position de la Nouvelle-Zélande à l’égard des promesses
faites par la France étaient en possession de la Cour en 1974 et ces décla-
rations exprimaient le refus de toute forme d'essais, et pas seulement des
essais atmosphériques. Cela est exposé clairement dans l’arrêt (C.L.J.
Recueil 1974, p. 470, par. 37). La Cour ne pouvait pas prévoir ce qui se
passerait à l’avenir. C’est pourquoi, par prudence, elle a laissé ouverte la
possibilité d’un examen futur de la situation. Cela visait à la fois à ras-
surer la Nouvelle-Zélande et à garantir la reconnaissance et la continua-
tion de l’autorité de la Cour en la matière.

42. Il se peut d’ailleurs que le fondement du paragraphe 63 trouve son
origine dans l’opinion fortement dissidente de MM. Onyeama, Dillard,
Jiménez de Aréchaga et de sir Humphrey Waldock. Ces juges ont déclaré
ce qui suit:

«Conformément aux principes de base susmentionnés, il aurait
fallu rechercher la véritable nature de la demande néo-zélandaise et
des objectifs visés par le requérant en se fondant sur le sens clair et
naturel du texte de sa conclusion formelle. Dans l'interprétation
qu’elle en a donnée, la Cour, selon nous, n’a pas vraiment interprété
mais revisé le texte, et éliminé pour finir ce qui constitue l’essentiel de
cette conclusion, c’est-à-dire la demande tendant à ce que les essais
nucléaires atmosphériques dans l’océan Pacifique Sud provoquant
des retombées radioactives soient déclarés illicites. Il est grave de
modifier radicalement la conclusion d’un plaideur, sous couleur
d'interprétation, car on frustre ainsi son attente légitime que l’affaire
dont il a saisi la Cour sera examinée et résolue. En l’occurrence les
conséquences sont non seulement graves mais irrévocables, le deman-
deur ne pouvant plus représenter sa requéte et saisir 4 nouveau la
Cour puisque la France a dénoncé les instruments sur lesquels il pré-
tendait fonder la compétence de la Cour en l’espéce.» (C.Z.J. Recueil
1974, p. 499, par. 12.)

43. Lorsqu’on analyse la teneur de ce passage, on constate une corres-
pondance étroite avec ce que dit la Cour au paragraphe 63. Dans ce para-
graphe, la Cour a visé la dénonciation d’un instrument et a expressément
protégé une éventuelle demande d’examen contre le sort que lui prédi-

111
DEMANDE D'EXAMEN (OP. DISS. PALMER) 396

saient les juges dissidents. Selon moi, le paragraphe 63 trouve peut-étre
son explication dans le fait que la Cour l’a adopté après avoir pris
connaissance du projet d’opinion dissidente, afin d’atténuer la force de
l’argument essentiel des juges dissidents et d’éviter qu’il ne soit retenu. De
la sorte, la majorité a peut-étre essayé d’obtenir un plus large soutien en
faveur de l’arrêt au sein de la Cour et elle y a peut-être réussi.

44, Si ce raisonnement est correct, on peut semble-t-il en déduire que
lorsqu’elle a rédigé le paragraphe 63 la Cour considérait que la Nouvelle-
Zélande aurait le droit de présenter une demande dans les termes de ses
écritures initiales. Comme on l’a vu plus haut, ces écritures étaient rédi-
gées de façon assez large. La majorité de la Cour admettait tacitement que
la position qu’elle adoptait pourrait donner lieu à l'avenir à des difficultés;
les assurances données par la France pourraient se révéler insuffisantes
pour répondre à tous les objectifs du requérant. Par conséquent, la Cour
n’a pas statué sur les questions de fond dont elle était saisie mais elle s’est
réservé la possibilité de le faire plus tard. Comme l’ont fait remarquer les
juges dissidents en 1974, la Nouvelle-Zélande ne s’est jamais désistée de
l'instance à la suite des assurances données par la France. L’affaire était
jugée sans objet en 1974, mais la situation pourrait changer si les faits qui
l'avaient rendue sans objet étaient eux-mêmes modifiés.

45. Quelles étaient les circonstances dans lesquelles une telle demande
d’examen envisagée par la Cour en 1974 pouvait être présentée? Selon la
première phrase du paragraphe 63, dès lors que la Cour a constaté qu’un
Etat a pris un engagement, il n’entre pas dans sa fonction d’envisager que
cet Etat ne le respecte pas. Si l’on prend, comme il se droit, au pied de la
lettre cette affirmation de la Cour, on constate que les préoccupations de
celle-ci ne se limitaient pas au non-respect éventuel par la France de ses
engagements mais qu’elles avaient une portée plus large. La phrase qui
suit est déterminante: «La Cour fait observer que, si le fondement du
présent arrét était remis en cause, le requérant pourrait demander un exa-
men de la situation conformément aux dispositions du Statut...» Les
mots essentiels sont ici «si le fondement du présent arrét était remis en
cause». Bien des choses pouvaient remettre en cause le fondement de
Parrêt et en particulier les événements futurs que la Cour ne pouvait pas
prévoir en 1974, mais dont elle savait qu’ils pourraient créer des circons-
tances rendant nécessaire un réexamen de son arrêt. Si les données fon-
damentales qui constituaient le fondement de l’arrêt devaient changer en
raison du comportement futur de la France, la Cour pourrait réexaminer
la question.

46. Il n’y a rien dans le texte du paragraphe 63 qui limite un tel réexa-
men à la question du respect par la France de son engagement de ne pas
reprendre les essais nucléaires dans l’atmosphère. La France s’appuie sur
le paragraphe 29 de l’arrêt, en particulier le passage dans lequel la Cour
déclare qu’elle considère

«qu’aux fins de la requête la demande de la Nouvelle-Zélande doit
s’interpréter comme uniquement applicable aux essais atmosphé-

112
DEMANDE D'EXAMEN (OP. DISS. PALMER) 397

riques, et non à des essais d’un autre type, et comme uniquement
applicable à des essais en atmosphère réalisés de façon à provoquer
des retombées radioactives sur le territoire néo-zélandais» (C.LJ.
Recueil 1974, p. 466).

Il est vrai que c’est 1a la base sur laquelle la Cour a formulé son arrêt.
Mais ce point de vue n’était pas partagé par la Nouvelle-Zélande et les
termes de sa requête avaient incontestablement une portée plus large. Si
l’on voit les choses de cette façon, il n’y a aucune incompatibilité entre le
paragraphe 29 et le paragraphe 63. Par ce dernier, la Cour reconnaissait
la réalité de la situation créée par son arrét. Ainsi, si le «fondement du
présent arrêt était remis en cause», le requérant pourrait demander un
examen de la situation.

La solution de la question

47. Pour résoudre la première question que soulève le paragraphe 63,
il faut partir des caractéristiques de l’arrêt de 1974 et déterminer quels en
sont les éléments essentiels.

La ratio decidendi de l'affaire telle que la perçoivent respectivement la
France et la Nouvelle-Zélande pourrait s’énoncer comme suit:

Pour la France: Lorsque la Nouvelle-Zélande a introduit une instance
devant la Cour internationale de Justice en 1973 au sujet des essais
nucléaires que la France effectuait alors dans le Pacifique, la Cour:

1) a décidé que la requête de la Nouvelle-Zélande visait uniquement les
essais dans l’atmosphère nonobstant la portée plus large des griefs
exposés dans les écritures de la Nouvelle-Zélande;

2) a considéré, lorsque la France s’est engagée par une déclaration uni-
latérale à ne plus effectuer d’essais nucléaires dans atmosphère, que
cet engagement était juridiquement obligatoire pour la France et que,
partant, il rendait la demande néo-zélandaise sans objet et qu’il n’y
avait pas lieu à statuer;

3) a réservé le droit pour la Nouvelle-Zélande de lui présenter à l’avenir
une demande d’examen de la situation si le fondement de l’arrêt était
remis en cause, ce droit ne pouvant toutefois être exercé qu’en cas de
violation par la France de l’engagement visé dans la deuxième conclu-
sion ci-dessus, eu égard à la première conclusion de la Cour.

Pour la Nouvelle-Zélande: Lorsque la Nouvelle-Zélande a introduit
une instance devant la Cour internationale de Justice en 1973 au sujet
des essais nucléaires que la France effectuait alors dans le Pacifique, la
Cour:

1) a décidé que la requête de la Nouvelle-Zélande visait uniquement les
essais dans l’atmosphère nonobstant la portée plus large des griefs
exposés dans les écritures de la Nouvelle-Zélande;

2) a considéré, lorsque la France s’est engagée par une déclaration uni-

113
DEMANDE D'EXAMEN (OP. DISS. PALMER) 398

latérale à ne plus effectuer d’essais dans l’atmosphère, que cet enga-
gement était juridiquement obligatoire pour la France, et que, par-
tant, il rendait la demande néo-zélandaise sans objet et qu’il n’y avait
pas lieu à statuer;

3) a réservé le droit pour la Nouvelle-Zélande de lui présenter une
demande d’examen de la situation si le fondement de larrêt était
remis en cause, cette conclusion n’étant pas limitée par les deux pre-
mières.

48. En énonçant ainsi le problème, il est manifeste qu’il repose entiè-
rement sur la troisième conclusion, laquelle constitue, dans l’une ou
lPautre thèse, une composante essentielle de l’arrêt pour les deux Parties.
Mais cette troisième conclusion est-elle une variable dépendante ou auto-
nome? Il n’y a rien dans le libellé employé par la Cour elle-même qui
donne à penser que sa portée soit limitée par la première conclusion. Il
n’y a rien non plus qui indique que la troisième conclusion doive être
considérée comme une partie subordonnée et subsidiaire de larrêt. Il me
semble qu’elle est mise sur le même pied que les deux autres conclusions
de l’arrêt. En fait, elle a même potentiellement plus de force puisqu’elle
peut vider de sa substance la première conclusion. Si des événements ulté-
rieurs devaient remettre en cause la partie de l’arrêt correspondant à la
première conclusion, celle-ci perdrait toute validité. En fait, la troisième
conclusion pourrait être considérée comme un élément important de la
ratio decidendi. Elle restreint singulièrement la portée du paragraphe 65
(le dispositif) dans lequel la Cour a dit par neuf voix contre six «que la
demande de la Nouvelle-Zélande est désormais sans objet et qu’il n’y a
dès lors pas lieu à statuer» (C.LJ. Recueil 1974, p. 478).

49. La pertinence de la troisième conclusion tient à ce que la Cour n’a
pas tranché l’affaire dont elle était saisie en 1973-1974. Elle a éludé la
question en s’appuyant pour ce faire sur l’annonce faite par la France.
Afin de se réserver la faculté de statuer sur Paffaire si des faits ultérieurs
le justifiaient, elle a formulé la troisième conclusion. Elle a ainsi délibé-
rément introduit un élément d’atténuation du caractère définitif de l’arrêt.
La Cour a prononcé un arrêt inhabituel en ce qu’il n’a pas, pourrait-on
dire, définitivement clos la procédure. Si «le fondement de l'arrêt était
remis en cause», l'instance pourrait être rouverte au cas où l’objet véri-
table du différend, l’objet et le but de la requête néo-zélandaise étaient
mis en jeu.

Conformément aux dispositions du Statut

50. Je dois maintenant examiner le membre de phrase inséré par la
Cour au paragraphe 63, selon lequel le requérant pourrait demander un
examen de la situation «conformément aux dispositions du Statut». La
France soutient résolument qu’il n’existe dans le Statut aucune disposi-
tion expresse à laquelle la demande de la Nouvelle-Zélande peut être
rattachée car celle-ci n’est ni une demande en interprétation ni une

114
DEMANDE D'EXAMEN (OP. DISS. PALMER) 399

demande en revision de l’arrêt de 1974 conformément aux dispositions
des articles 60 et 61, respectivement, du Statut de la Cour. La France a
fait valoir ces arguments aux paragraphes 24 à 26 de son aide-mémoire
du 6 septembre 1995 et dans ses plaidoiries. Je me permets respectueuse-
ment d’observer qu’ils ont une certaine valeur mais qu’ils ne règlent pas
la question.

51. À mon avis, le fondement juridiétionnel de la demande présentée
par la Nouvelle-Zélande est l’arrêt lui-même, en particulier le para-
graphe 63. L'arrêt a été rendu conformément au Statut. D’ailleurs, la
France en admet aujourd’hui la validité, même si elle a choisi de ne pas
se présenter devant la Cour en 1973-1974 et si elle n’a pas respecté les
mesures conservatoires indiquées par la Cour. La Cour a solennellement
et clairement ouvert au paragraphe 63 la possibilité pour la Nouvelle-
Zélande de demander un examen de la situation. En rendant son arrêt, la
Cour connaissait les dispositions du Statut. Dans ces conditions, la réfé-
rence au Statut doit être comprise comme signifiant en conformité avec le
Statut, le Règlement de la Cour et l’arrêt de la Cour. Il ne s'agissait pas
de viser telle ou telle procédure prévue dans le Statut. Ce que la Cour a
voulu dire à mon avis c’est que, si le paragraphe 63 devait entrer en jeu,
elle examinerait la demande en suivant la procédure normalement appli-
cable à toute demande. Il s’agissait de l’engagement de suivre une procé-
dure régulière à l’égard de toute demande d’examen de la situation.
Donner à ce membre de phrase le sens que prétend lui donner la France
reviendrait à priver le paragraphe de tout effet pratique. Ce ne pouvait
être l'intention de la Cour d'empêcher la Nouvelle-Zélande de revenir
devant elle si, par exemple, la France avait repris des essais atmosphé-
riques douze ans après l’arrêt.

52. En libellant ainsi le paragraphe 63, la Cour a agi dans l'exercice du
pouvoir inhérent qui procède de son existence même, de son propre Sta-
tut et de l’article 1 de celui-ci qui qualifie la Cour d’«organe judiciaire
principal de l'Organisation [des Nations Unies]» ainsi que du pouvoir
que lui confère l’article 48 du Statut de rendre des ordonnances pour la
direction du procès. La Cour a, selon moi, le pouvoir de fixer sa propre
procédure et de concevoir une procédure sui generis. C’est après tout une
cour souveraine.

53. L’argumentation française s’appuie aussi sur le nombre d’années
qui se sont écoulées depuis l’arrêt de la Cour, associé au fait que la Nouvelle-
Zélande s’est abstenue de protester contre les essais souterrains que la
France a effectués à plusieurs reprises. Mais à l’encontre de cet argument,
je dois dire qu’il est courant dans l’ordre juridique interne de laisser aux
parties 4 un différend la possibilité de revenir devant le tribunal en cas de
changement de circonstances. Il ne serait pas inconcevable d’admettre
cette possibilité en droit international, compte tenu des sources du droit
international énumérées au paragraphe 1 de l’article 38 du Statut de la
Cour internationale de Justice. Dans ces conditions, le fait purement for-
mel que l’affaire soit inscrite ou non au rôle officiel de la Cour est sans
pertinence.

115
DEMANDE D'EXAMEN (OP. DISS. PALMER) 400

54. A mon avis, la Cour avait le pouvoir de maintenir ouverte la pos-
sibilité d’un examen de la situation en l’espèce et elle a exercé ce pouvoir.
L'affaire n’est pas close car l’arrêt de 1974 la laisse subsister. Eu égard
aux événements survenus ultérieurement dans le Pacifique Sud, on peut
considérer comme providentiel que la Cour ait eu la clairvoyance d’agir
comme elle l’a fait.

LES MOYENS DE FAIT RELATIFS À L'ENVIRONNEMENT

55. Ayant ainsi conclu que la Cour n’est pas empêchée de reprendre
Vaffaire par les termes de son arrêt de 1974, j’examinerai maintenant les
arguments portant sur la question de savoir si elle doit, compte tenu des
circonstances, exercer en 1995 la possibilité qu’elle a réservée en 1974.
Une telle analyse passe nécessairement par un examen des faits.

La norme prima facie

56. La Nouvelle-Zélande a soutenu que la Cour doit appliquer en
l'espèce une norme prima facie comme elle le fait dans le cas d’une
demande en indication de mesures conservatoires, et qu’elle ne doit pas
fixer une norme absolue. La Nouvelle-Zélande a affirmé qu’elle pouvait
satisfaire à la norme plus exigeante quant aux faits, mais que ce n’était
pas la norme pertinente. Cela tenait d’une part au caractère juridictionnel
de la question et d’autre part au fait que la Nouvelle-Zélande avait
déposé une demande en indication de mesures conservatoires dans le
cadre de l'affaire.

57. A l'inverse, la France a prétendu que c'était à la Nouvelle-Zélande
qu’incombait la charge de la preuve et que la norme pertinente était celle
normalement applicable à tout Etat tenu de démontrer le bien-fondé de
ses moyens. La France a nié l’existence d’une question juridictionnelle au
sens allégué par la Nouvelle-Zélande, en faisant valoir que la question à
trancher était celle de savoir si l’affaire existait encore.

58. J’ai traité dans la section précédente la question de savoir s’il exis-
tait encore une affaire. Puisque, selon moi, l’affaire reste ouverte et
qu’elle permet de formuler une demande en vertu du paragraphe 63 de
l'arrêt de 1974, je conclus que le critère proposé par la Nouvelle-Zélande
est adéquat ; et, pour rendre justice à la France, je dois dire qu’elle ne m’a
pas paru soutenir le contraire avec beaucoup d’énergie. Il me semble
donc que la Nouvelle-Zélande doit démontrer qu'elle est prima facie
fondée à obtenir l’examen de l’arrêt. Elle a fait valoir à cette fin deux
arguments:

a) les faits pertinents ont changé, aggravant le risque de contamination
nucléaire;

b) le droit international a connu depuis 1974 un développement et une
progression rapides, ce qui a permis de préciser les normes appli-
cables au fond du différend.

116
DEMANDE D'EXAMEN (OP. DISS. PALMER) 401

L'un ou l’autre de ces deux changements, d’après la Nouvelle-Zélande,
devrait suffire à déclencher la procédure d’examen par la Cour au titre du
paragraphe 63. J’aborderai maintenant ces questions d’ordre factuel et
juridique.

L'argumentation de la Nouvelle-Zélande quant aux faits

59. En ce qui concerne les problèmes d’environnement soulevés dans
la demande de la Nouvelle-Zélande, cette dernière prie la Cour, au para-
graphe 113, de

«dire et juger:
i) que la réalisation des essais nucléaires envisagés constituera une

violation des droits de la Nouvelle-Zélande, ainsi que d’autres
Etats, au regard du droit international;

en outre et subsidiairement :

ii) que la France n’a pas le droit d’effectuer de tels essais nucléaires
avant d’avoir procédé à une évaluation de l'impact sur l’environne-
ment conformément à des normes internationales reconnues. Les
droits de la Nouvelle-Zélande, ainsi que d’autres Etats, au regard
du droit international seront enfreints si cette évaluation ne dé-
montre pas que les essais ne provoqueront, directement ou indi-
rectement, aucune contamination radioactive du milieu marin.»

60. D’après l’argumentation de la Nouvelle-Zélande, la situation a
évolué progressivement mais elle en est aujourd’hui à un stade où le fon-
dement de l’arrêt de 1974 est remis en cause. C’est-à-dire que, depuis que
l’arrêt a été rendu en 1974, il y a eu accumulation de données concernant
le total des essais souterrains qui se monte désormais à cent trente-cinq.
Les problèmes ont trait notamment à la nature géomorphologique des
atolls où les essais sont effectués, la crainte quant à des fuites radioactives
à long terme, le fait qu’il y a maintenant quelque cent vingt-six «sites de
stockage» de déchets nucléaires à l’intérieur de la structure de l’atoll de
Mururoa à des profondeurs comprises entre 500 et 1000 mètres, et huit
grands dépôts de déchets à Fangataufa. Les déchets stockés sont des iso-
topes de strontium et de césium de période radioactive longue ainsi que
des isotopes de plutonium. La demi-vie de certains types de césium peut
atteindre trois millions d’années. Le plutonium produit par une arme
nucléaire peut avoir une demi-vie de vingt-quatre mille ans.

61. Si la totalité ou la majeure partie de ces déchets nucléaires était
libérée dans le milieu marin, la Nouvelle-Zélande soutient que l’effet sur
les ressources naturelles vivantes de la mer, en particulier le poisson et le
plancton, pourrait être important. Les radioéléments libérés dans l’eau
se concentrent au fur et à mesure qu’ils cheminent vers les organismes
supérieurs dans la chaîne alimentaire. Les effets se répartiraient dans
l’écosystème marin en touchant les grands migrateurs, notamment les tho-
nidés. La requête de la Nouvelle-Zélande en 1973 faisait état de craintes
analogues.

117
DEMANDE D'EXAMEN (OP. DISS. PALMER) 402

62. La demande présentée par la Nouvelle-Zélande en 1995 signale
les inquiétudes de plus en plus vives exprimées récemment par certains
scientifiques à propos des répercussions possibles des essais nucléaires
souterrains sur l’environnement. Dans un article publié dans Le Monde
du 12 juillet 1995, le vulcanologue français Pierre Vincent exprime de
graves préoccupations écologiques quant à l’avenir des atolls considérés.
M. Vincent pense que les progrès de la fracturation pourraient ouvrir
le système, permettant une migration progressive des éléments radio-
actifs dans l’océan. Selon lui, «c’est un risque bien réel» (demande de
la Nouvelle-Zélande, annexe 5). Ce scientifique français ajoute que les
facteurs qui favorisent la déstabilisation d’un volcan, conjugués à une
explosion nucléaire, pourraient entraîner une onde de choc suffisante
pour détacher d’énormes blocs de l’atoll. Il y a 1a, selon lui, une situation
à haut risque. Dans ces conditions, il pourrait se produire un déverse-
ment de matériaux radioactifs dangereux. La Nouvelle-Zélande a men-
tionné aussi oralement l’opinion de M. Colin Summerhayes, directeur de
l'Institut des sciences océanographiques du Royaume-Uni, qui estime que
les îles volcaniques comme Mururoa sont intrinsèquement instables et
risquent de s’effondrer sous l’effet d’un choc suffisamment violent comme
un séisme ou une explosion de très forte puissance.

63. La Nouvelle-Zélande conclut sa demande sur ce point de la façon
suivante:

«On a donc aujourd’hui des raisons de craindre que les risques de
dégagement d’une quantité importante de matières radioactives en
provenance de l’un ou l’autre atoll, ou des deux, du fait de la reprise
des essais, soient nettement plus élevés qu’on ne le croyait auparavant.
Au rang de ces risques figure celui d’un affaissement ou d’une fissura-
tion grave des atolls qui serait susceptible d’entraîner la libération de
quantités importantes des matières radioactives qui y sont stockées, ce
qui pourrait avoir des conséquences graves pour l’environnement
marin.» (Par. 25.)

64. La Nouvelle-Zélande entreprend ensuite dans sa demande d’éva-
luer les informations disponibles sur la sécurité des essais dans les atolls
et passe en revue les trois enquêtes restreintes qui ont été menées sur
Vatoll de Mururoa. Jusqu’à présent, aucune mission scientifique indépen-
dante ne s’est rendue à Fangataufa, où ont eu lieu les tirs les plus puis-
sants. Les études qui ont été faites à Mururoa indiquent que des matières
radioactives ont été rejetées dans les milieux atmosphérique et marin,
même au cours d’opérations de routine liées aux programmes d’essais. La
fuite, à longue échéance, de matières radioactives dans le milieu marin
semble constituer un risque non négligeable pour l’avenir. Les effets spec-
taculaires des essais sur la structure de l’atoll sont décrits dans l’étude du
commandant Cousteau:

«Les films tournés par ’équipe Cousteau jusqu’à 230 métres de
profondeur en milieu sous-marin ont révélé l’existence, dans la struc-

118
DEMANDE D'EXAMEN (OP. DISS. PALMER) 403

ture de l’atoll, de fissures et d’éboulis rocheux spectaculaires qui
n’ont pu être causés que par les explosions souterraines.» (Demande
de la Nouvelle-Zélande, 1995, par. 43.)

Les sites de ces essais, selon la Nouvelle-Zélande, ne se prétent absolu-
ment pas a ce genre d’expériences et sont trés différents de masses ter-
restres continentales ou d’autres îles océaniques utilisées pour des essais
souterrains. Dans un atoil, il n’y a pas de démarcation précise entre terre
et mer: «L’eau passe de l’océan dans l’atoll, y compris la partie centrale
de celui-ci, et de l’atoll à l’océan.» (Jbid., par. 51.)

65. Dans sa demande, la Nouvelle-Zélande analyse aussi les assu-
rances données par la France quant à la sûreté, qu'elle juge insuffisantes,
et donne des détails sur les accidents avérés. La France ne cesserait
d'affirmer que les essais sont sûrs, tout en limitant ou interdisant l’accès
aux sites. À mon avis, la nature des moyens avancés par la Nouvelle-
Zélande porte à croire que si, juridiquement, l'affaire pouvait se pour-
suivre, il y aurait des éléments de poids établissant que les essais effectués
ou prévus par la France dans le Pacifique Sud comportent de réels dangers
pour l’environnement. En formulant cette conclusion, je ne porte aucun
jugement sur ce que pourraient démontrer en définitive les données scienti-
fiques si elles étaient produites devant la Cour pour que celle-ci se pro-
nonce.

66. La France, qui est la mieux placée pour connaître les risques, a
fourni à la Cour certains éléments d’appréciation. La France déclare
qu’elle a suivi une politique d’ouverture et de transparence. Mais la
France n’a pas dit grand-chose des risques potentiels à long terme d’une
accumulation de déchets nucléaires dans les deux atolls où les essais sont
effectués. Ces déchets, d’après la France, sont «piégés» dans de la roche
vitrifiée. Quant à l'hypothèse d’un détachement de blocs de l’atoll et d’un
agrandissement des fissures, il s'agirait tout au plus, sous des apparences
séduisantes, de «catastrophes dignes d'Hollywood». Mais dans ses
exposés oraux la France a eu quelque peine à prouver la sûreté des essais.
Elle a présenté de grands panneaux illustrant la structure géomorpholo-
gique de Mururoa. Elle s’est référée à un certain nombre de travaux
scientifiques présentés à la Cour. L’un des conseils de la France, M. de
Brichambaut, a affirmé qu’il existait un suivi rigoureux de la situation.
Des précautions avaient été prises. La France, a-t-il assuré, avait observé
ses obligations de droit international.

Le calcul du risque écologique

67. La Cour n’est pas à même de se faire une opinion scientifique défi-
nitive d’après les pièces qui lui ont été soumises. En écoutant les exposés
en séance publique, j'ai toutefois été convaincu que les problèmes étaient
bien réels. La vraie question touche à l’évaluation du risque. Chacune des
deux nations en cause semble aborder cette question de façon très diffé-
rente. Le problème pourrait toutefois être tranché si la Cour entendait la
totalité des faits.

119
DEMANDE D'EXAMEN (OP. DISS. PALMER) 404

68. Il faut prendre en compte plusieurs facteurs pour déterminer si la
Nouvelle-Zélande a satisfait à la norme prima facie définie ci-dessus, jus-
tifiant ainsi la conclusion que le fondement de l’arrêt de 1974 a été remis
en cause et devrait être réexaminé. Ces facteurs sont les suivants:

— le caractère extrêmement dangereux des explosions nucléaires et la
dangerosité des déchets qu’elles produisent;

— la durée pendant laquelle certains des matériaux nucléaires restent
dangereux, qui se chiffre en dizaines de milliers d’années ou davan-
tage;

— Ja fragilité de la structure de l’atoll et l’effet cumulé d’un grand
nombre d’explosions nucléaires sur cette structure;

— Je fait que les atolls ne peuvent pas être isolés du milieu marin et doi-
vent être considérés comme partie intégrante de lécosystème océa-
nique;

— le nombre élevé d’essais qui ont été effectués à l’intérieur d’une zone
restreinte;

— la proximité des essais et du milieu marin; .

— les grandes quantités de déchets nucléaires dangereux désormais accu-
mulés sur les sites des essais;

— les risques d’une pénétration des matières radioactives dans la chaîne
alimentaire par l’intermédiaire du plancton, des thonidés ou d’autres
poissons;

— les risques de nouvelles fissurations et de détachement de blocs de la
structure de l’atoll qu’entraineront de nouveaux essais.

69. Il ne fait aucun doute que la France s’est livrée à des activités qui
ont profondément modifié le milieu naturel des sites des essais dans le
Pacifique. Ces opérations ont été délibérées et elles se sont déroulées
sous le contrôle de scientifiques, notamment français. Mais les répercus-
sions involontaires d’une action humaine délibérée sont souvent les plus
importantes. La nature des risques inhérents à l’activité elle-même com-
manderait la prudence. Il faut trouver des moyens de calculer ces risques
afin de déterminer si la Nouvelle-Zélande a satisfait à la norme. Il me
semble que ce calcul devrait prendre en compte un certain nombre d’élé-
ments:

— l’ampleur du risque de contamination nucléaire discernable en l’occur-
rence,

— la probabilité que le risque se réalise,

— l'utilité et les avantages du comportement en cause, c’est-à-dire les
essais nucléaires français,

— le coût des mesures de prévention du risque.

70. Selon moi, le critère que la Cour devrait appliquer requiert une
analyse comparée des risques et avantages. Il faut mettre en balance les
risques de l’activité considérée, la probabilité des dommages, l'utilité de
l’activité et les mesures nécessaires pour supprimer le risque. Cela s’appa-

120
DEMANDE D'EXAMEN (OP. DISS. PALMER) 405

rente au calcul d’analyse de risque qui est effectué dans le cadre du droit
de la responsabilité civile délictuelle de certains systemes de common law
(voir Prosser and Keeton on the Law of Torts, 5° éd., 1984, p. 169-173;
Richard A. Epstein, Cases and Materials on Torts, 5° éd., 1990, p. 150-
168; Blyth v. Birmingham Water Works, Exchequer, vol. 11, p. 781,
English Reports, vol. 156, p. 1047 (1856); United States v. Carroll
Towing Co., Federal Reports 2d, vol. 159, p. 169 (2° cir. 1947)). Mais je
pense que, moyennant quelques modifications, c’est un outil analytique
pratique pour mesurer ce qui nous intéresse ici.

71. La contamination radioactive, si elle se produit, aurait sans doute
des conséquences graves pour le milieu marin. Le risque que cette conta-
mination ait lieu doit étre considéré comme non négligeable, étant donné
la force destructive des explosions nucléaires et la possibilité de divers
incidents ou situations anormales au cours de la longue durée de vie des
substances dangereuses. Le coût de la prévention du risque, en l’occur-
rence, est faible — il s’agit simplement pour la France de fournir une
évaluation de l’impact sur l’environnement totalement vérifiable sur le
plan scientifique, et conforme aux pratiques contemporaines en matière
d'environnement, prouvant que les essais envisagés ne provoqueront pas
de contamination nucléaire. Sur la question de l’utilité des essais nu-
cléaires, la France et la Nouvelle-Zélande auraient évidemment des avis
très différents, mais il est permis de penser que les essais supplémentaires
proposés ne peuvent présenter un intérêt considérable, vu tous ceux qui
les ont précédés. Leur valeur marginale va décroissant, à supposer qu’elle
ne soit pas nulle. Si l’on fait de cette manière le calcul de l’analyse de
risque, je pense, au vu de ces faits, que la Nouvelle-Zélande satisfait à la
norme prima facie.

72. Le critère proposé ici s’inspire des travaux récents de la Commission
du droit international, qui a indiqué qu’aux fins des projets d’articles qui lui
étaient soumis l’expression «risque de causer un dommage transfrontière
significatif» renvoie à «effet combiné de la probabilité qu’un accident se
produise et de l’ampleur de Pimpact préjudiciable ainsi causé» (rapport de
la Commission du droit international sur les travaux de sa quarante-
sixième session, 2 mai-22 juillet 1994, Documents officiels de l’Assemblée
générale, quarante-neuvième session, supplément n° 10 (A/49/10), p. 434).

73. Je conclurai donc la présente section en disant que, suivant la
norme prima facie, les données écologiques justifient un réexamen de
l’arrêt.

LES QUESTIONS TOUCHANT AU DROIT DE L'ENVIRONNEMENT

74. Le deuxième argument avancé par la Nouvelle-Zélande en faveur
d’un réexamen de l’arrêt rendu par la Cour en 1974 s’articule autour des
transformations que le droit international relatif à l’environnement en
général et aux essais nucléaires en particulier a connues entre 1974 et les

121
DEMANDE D'EXAMEN (OP. DISS. PALMER) 406

audiences de 1995. Pour apprécier cet argument, il faut brièvement
rappeler cette évolution dans ses grandes lignes, avant d’entrer dans les
détails.

Le développement du droi: international de l’environnement

75. Cette affaire a commencé en 1. 73, peu de temps après une réunion
internationale.tenue à Stockholm qui s’est conclue par la déclaration de
Stockholm (adoptée par la conférence des Nations Unies sur l’environ-
nement, à Stockholm, le 16 juin 1972, RGDIP, 1973, p. 350). Cette confé-
rence a marqué les premiers progrès vers la maturité juridique de ce
nouveau domaine que constitue le droit international de l’environnement.
A l’époque, vingt-cinq pays seulement avaient un ministère de l’environ-
nement. La déclaration a favorisé le développement des principes du droit
international de l’environnement. On peut dire aujourd’hui avec certitude
que, pour certains des principes énoncés dans la déclaration, le large sou-
tien qu’ils ont reçu dans la pratique des Etats, associé au sentiment de la
part de ceux-ci qu’ils ont un caractère juridiquement contraignant, fait
qu’ils s’inscrivent désormais dans le cadre du droit international coutu-
mier. Pour la première fois à l’occasion de la conférence de Stockholm,
en effet, la communauté internationale a été appelée à envisager l'impact
des activités de l’homme sur l’environnement, dans une perspective
d’ensemble. On lit à l’alinéa 6 du préambule de la déclaration: « Nous
sommes à un moment de l’histoire où nous devons orienter nos actions
dans le monde entier en songeant davantage à leurs répercussions sur
l’environnement.» Il importe de rappeler que la demande en indication
de mesures conservatoires présentée par la Nouvelle-Zélande en 1973
visait expressément la déclaration (CIJ. Mémoires, Essais nucléaires,
volume II, pages 55 et 56, paragraphes 33, 34 et 35 qui visent expressé-
ment les principes 6, 7, 21 et 26 de la déclaration de Stockholm).

76. Le principe 1 de la déclaration de Stockholm établit que l’homme
«a le devoir solennel de protéger et d'améliorer l’environnement pour les
générations présentes et futures». Le principe 2 évoque la nécessité de
préserver les ressources naturelles, y compris l’air, la terre et l’eau. Le
principe 6 dispose qu’il faut interrompre les rejets de matières toxiques en
des quantités ou sous des concentrations telles que «l’environnement ne
puisse plus en neutraliser les effets». Le principe 7 impose aux Etats de
prendre toutes les mesures possibles pour empêcher la pollution des mers
par des substances qui risquent de mettre en danger la santé de l’homme
et la vie des organismes marins. Le principe 18 commande de «déceler,
éviter ou limiter les dangers qui menacent l’environnement...» Le prin-
cipe 21 fixe aux Etats

«le devoir de s’assurer que les activités exercées dans les limites de
leur juridiction ou sous leur contrôle ne causent pas de dommage à
l’environnement dans d’autres Etats ou dans des régions ne relevant
d’aucune juridiction nationale».

122
DEMANDE D'EXAMEN (OP. DISS. PALMER) 407

Le principe 26, enfin, énonce la nécessité d’épargner à l’homme et à son
environnement «les effets des armes nucléaires et de tous autres moyens
de destruction massive».

77. Il y a eu ces dernières années une multiplication des conventions et
traités internationaux sur l’environnement mondial. Il existe plus d’une
centaine d’instruments multilatéraux en vigueur relatifs à l’environne-
ment, dont un bon nombre ont été négociés depuis la déclaration de
Stockholm de 1972. Le Programme des Nations Unies pour l’environne-
ment avait enregistré cent cinquante-deux instruments de ce genre en
1991, avant le notable regain d’activité qu’a marqué la conférence de Rio
sur l’environnement et le développement organisée par les Nations Unies
en 1992. Pour ce qui nous intéresse ici, il faut surtout retenir que le déve-
loppement du droit international de l’environnement a connu une période
d’expansion particulièrement intense pendant les années couvertes par
cette affaire, puisqu'il a vraiment pris son essor à l’époque où linstance a
été introduite et qu’il a connu son apogée à Rio en 1992.

78. De fait, le consensus issu de Rio est en lui-même significatif, s’agis-
sant des arguments avancés dans la présente affaire. La déclaration de
Rio a affiné, élaboré, précisé et développé certains des principes adoptés
à Stockholm (déclaration de Rio sur l’environnement et le développe-
ment, adoptée par la conférence des Nations Unies sur l’environnement
et le développement à Rio de Janeiro, le 13 juin 1992 (A/CONF.151/26,
vol. D). Nombre des principes étaient repris mais d’autres, nouveaux, ont
fait leur apparition:

Principe 15:

«Pour protéger l’environnement, des mesures de précaution doi-
vent être largement appliquées par les Etats selon leurs capacités.
En cas de risque de dommages graves ou irréversibles, l’absence de
certitude scientifique absolue ne doit pas servir de prétexte pour
remettre à plus tard l’adoption de mesures effectives visant à préve-
nir la dégradation de l’environnement. »

Principe 17:

«Une étude d’impact sur l’environnement, en tant qu’instrument
national, doit être entreprise dans le cas des activités envisagées qui
risquent d’avoir des effets nocifs importants sur l’environnement et
dépendent de la décision d’une autorité nationale compétente. »

79. Maurice Strong, qui a été le secrétaire général de la conférence de
Stockholm puis de la conférence de Rio, a résumé son point de vue quant
à la nécessité de développer encore les mécanismes du droit international
de l’environnement en ces termes:

«Pour gérer notre avenir commun sur cette planète, il nous faudra
un nouveau régime juridique universel fondé essentiellement sur
l'extension de la primauté du droit dans les relations internationales,
ainsi que des mécanismes sûrs de contrôle et d'exécution qui condi-

123
DEMANDE D'EXAMEN (OP. DISS. PALMER) 408

tionnent le fonctionnement efficace des sociétés nationales. » (Avant-
propos de Maurice F. Strong à l'ouvrage de L. D. Guruswamy et al.,
International Environmental Law and World Order, 1994, p. vii.)

80. En 1974, à l’occasion de cette affaire précisément, la Cour a apporté
sa contribution au domaine en développement du droit international de
l’environnement. On cite couramment les affaires des Essais nucléaires,
ainsi que trois autres affaires, comme des exemples de protection de l’envi-
ronnement fondée sur le droit international coutumier. Dans cette série
figure aussi l’affaire du Détroit de Corfou {Royaume-Uni c. Albanie)
(C.LJ. Recueil 1949, p. 4), à l'occasion de laquelle a été affirmée lobliga-
tion pour tout Etat de ne pas laisser, en connaissance de cause, utiliser son
territoire aux fins d’actes qui contreviennent aux droits d’autres Etats.
L'affaire de la Fonderie de Trail (Etats-Unis c. Canada) — 1938 et 1941
(Recueil des sentences arbitrales, vol. Ill, p. 1905) — a établi qu'aucun
Etat n’a le droit d’utiliser ou de laisser utiliser son territoire de telle sorte
que celui-ci soit la source de fumées causant des dommages sur le terri-
toire d’un autre Etat. Dans l'affaire de l’utilisation des eaux du lac
Lanoux — 1957 (Recueil des sentences arbitrales, vol. XII, p. 281) —
l'arbitrage portait sur l’interprétation d’un traité précis, mais on peut en
tirer le principe qu’un Etat est tenu, si ses actes risquent d’avoir des
conséquences dommageables sur l’environnement naturel d’un autre Etat,
d’en avertir ce dernier. A cette liste, on peut désormais ajouter l’affaire de
Certaines terres à phosphates à Nauru (Nauru c. Australie) (exceptions
préliminaires, arrêt, C.I.J. Recueil 1992, p. 240), qui représente une autre
contribution de la Cour, ne serait-ce qu’en raison des problèmes de
dégradation de l’environnement sur lesquels elle portait. Il est révélateur
que la décision de la Cour de connaître de cette affaire ait conduit les
parties à conclure un règlement amiable. Les principes établis à l’occa-
sion de ces affaires sont repris dans le principe 21 de la déclaration de
Stockholm et le principe 2 de la déclaration de Rio.

81. Mais dans le domaine du droit international de l’environnement
les décisions faisant autorité sont assez rares. On est certainement loin de
la pléthore du droit conventionnel que l’on a vu éclore durant les vingt et
quelques années qui se sont écoulées depuis Pintroduction de la présente
affaire. On trouvera une analyse utile de certaines des questions dans le
rapport de la Commission du droit international sur les travaux de sa
quarante-sixième session (2 mai-22 juillet 1994), à propos de la «Respon-
sabilité internationale pour les conséquences préjudiciables découlant
d'activités qui ne sont pas interdites par le droit international» (Docu-
ments officiels de l’Assemblée générale, quarante-neuviéme session, supplé-
ment n° 10 (A/49/10), p. 397 et suiv.), sujet que la Commission examine
depuis 1978, sans résultat définitif. Dans ses travaux, la Commission
accorde la priorité à la prévention des activités qui risquent de causer
un dommage transfrontière.

82. De fait, après la conférence de Rio, et peut-être à cause de celle-ci,
la Cour internationale de Justice a, en vertu des pouvoirs que lui confère

124
DEMANDE D'EXAMEN (OP. DISS. PALMER) 409

l'article 26 de son Statut, constitué le 6 août 1993 une chambre pour les
questions d'environnement, composée de sept juges. Dans un commu-
niqué n° 93/20 du 19 juillet 1993, la Cour internationale de Justice a fait
savoir que:

«Compte tenu des faits qui se sont produits au cours de ces der-
nières années dans le domaine du droit et de la protection de l’envi-
ronnement, et considérant qu’elle devrait être prête dans toute la
mesure du possible à traiter de toute affaire d’environnement rele-
vant de sa juridiction, la Cour juge maintenant opportun d’établir
une chambre pour les questions d'environnement, composée des sept
membres.»

83. Les forces qui ont conduit la Cour à constituer cette chambre se
reflètent aussi dans la quantité de travaux effectués par d’éminents publi-
cistes de divers pays sur le sujet du droit international de l’environne-
ment. On peut notamment citer A. Kiss et D. Shelton, International Envi-
ronmental Law, 1991; P. Birnie et A. Boyle, International Law and the
Environment, 1992; P. Sands et al., Principles of International Environ-
mental Law — Documents in International Environmental Law, 2 vo-
lumes, 1995; L. Guruswamy et al., International Environmental Law and
World Order, 1994; J. Carroll (dir. publ.), International Environmental
Diplomacy, 1988; E. B. Weiss, In Fairness to Future Generations: Inter-
national Law, Common Patrimony, and Intergenerational Equity, 1989;
E. B. Weiss (dir. publ.), Environmental Change and International Law,
1992; C. Stone, The Gnat is Older than Man: Global Environmental and
Human Agenda, 1993; P. Sand, Lessons Learned in Global Environmen-
tal Governance, 1990; G. Handi (dir. publ.), Yearbook of International
Environmental Law (publié chaque année depuis 1990). Les articles
publiés sur le sujet dans des revues juridiques sont trop nombreux pour
être cités.

84. De cette évolution de Stockholm à Rio se dégage une tendance
manifeste et irrésistible à la constitution d’un vaste ensemble de normes
destinées à protéger l’environnement mondial. On s’accorde générale-
ment à reconnaître aujourd’hui que certains risques menacent la survie
de l'espèce humaine. On ne peut pas laisser libre cours à l’évolution tech-
nologique et au développement sans envisager les limites que l’écologie
doit leur imposer. Sinon la notion de développement durable, acceptée
par le monde entier à la conférence de Rio, restera une vue de l’esprit
{rapport de la Commission mondiale de l’environnement et du dévelop-
pement: «Notre avenir à tous» (A/42/427), p. 5, 1987; voir aussi
D. H. Meadows, D. L. Meadows et J. Randers, Beyond the Limits, 1992).

Le droit international et les dangers de la radioactivité

85. C’est dans le contexte que je viens d’évoquer que sir Kenneth Keith,
Q.C., a, au nom de la Nouvelle-Zélande, tenté de démontrer quatre pro-
positions juridiques:

125...
DEMANDE D'EXAMEN (OP. DISS. PALMER) 410

i) Les Etats doivent faire en sorte que les activités exercées dans les
limites de leur juridiction ou sous leur contrôle ne causent pas de
dommage à l’environnement dans d’autres Etats ou dans des régions
ne relevant d’aucune juridiction nationale.

ii) L'apport de toute matière radioactive dans l’environnement ou l’ex-
position d’étres humains aux rayonnements doivent être justifiés. Il
faut de bonnes raisons pour procéder à cet apport et à cette expo-
sition.

iti) Le déversement ou l’immersion de matières radioactives artificielles
dans le milieu marin sont très rigoureusement limités. Ils sont en
général interdits.

iv) Il est interdit de faire pénétrer, en procédant à des essais nucléaires,
des matières radioactives dans le milieu marin; la communauté mon-
diale n’accepte plus que les essais d’armes nucléaires servent de jus-
tification à cette contamination.

Sir Kenneth Keith a ajouté que le droit fixe désormais des normes plus
exigeantes dans un «monde de plus en plus interdépendant» (CR 95/20,
p. 10).

86. Pour étayer ces propositions, la Nouvelle-Zélande a invoqué la
déclaration de Stockholm et celle de Rio, et plus particulièrement aussi la
convention de 1986 sur la protection des ressources naturelles et de
l’environnement de la région du Pacifique Sud, conclue à Nouméa le
25 novembre 1986 et entrée en vigueur le 22 août 1990 ({nternationales
Umweltrecht Multilaterale Verträge, 986:87). La Nouvelle-Zélande et la
France sont toutes deux parties à cette convention. Ces instruments juri-
diques et d’autres cités devant la Cour témoignent, selon la Nouvelle-
Zélande, d’une sévérité croissante à l’égard des apports de matières
radioactives dans l’environnement ou de l’exposition d’êtres humains aux
rayonnements. En ce qui concerne le milieu marin, les règles sont encore
plus strictes. À l’appui de ses quatre propositions, sir Kenneth Keith a
notamment cité l’article 14 des projets d’articles examinés dans le rapport
annuel de 1994 de la Commission du droit international, déjà mentionné;
les Principes de limitation des rejets d'effluents radioactifs dans l’environ-
nement, publiés par l’Agence internationale de l’énergie atomique dans la
collection Sécurité, n° 77, 1986; le programme Action 21, chapitre 22, de
la déclaration de Rio, «Gestion sûre et écologique des déchets radio-
actifs», paragraphe 5 (paragraphe 100 de la demande de Ia Nouvelle-
Zélande); la convention sur la haute mer, faite à Genève le 29 avril 1958,
entrée en vigueur le 30 septembre 1962 (Nations Unies, Recueil des trai-
tés, vol. 450, p. 82, art. 25); la convention des Nations Unies sur le droit
de la mer, conclue 4 Montego Bay le 10 décembre 1982, entrée en vigueur
le 16 novembre 1994 (publication des Nations Unies, Le droit de la mer,
New York, 1984, partie XII, art. 194); la convention sur la diversité bio-
logique, conclue 4 Rio de Janeiro le 5 juin 1992, entrée en vigueur le
29 décembre 1993 (RGDIP, 1992, p. 952, art. 3, 14); le statut de ’ Agence
internationale de l’énergie atomique, 26 octobre 1956 (Nations Unies,

126
DEMANDE D'EXAMEN (OP. DISS. PALMER) 411

Recueil des traités, vol. 276, p. 3); la convention sur la protection du
milieu marin de l’Atiantique Nord-Est, conclue à Paris en septembre 1992
(annexe II, art. 3, par. 3 a), b), RGDIP, 1992, p. 981); la convention de
1972 sur la prévention de la pollution des mers résultant de l’immersion de
déchets, conclue à Londres le 19 décembre 1972 (Nations Unies, Recueil
des traités, vol. 1046, p. 129), annexe I; la résolution LDC 21 (9) de la
réunion consultative sur l'immersion des déchets en mer, 1985.

Evaluation de l'impact sur l’environnement

87. Prenant lui aussi la parole au nom de la Nouvelle-Zélande,
M. D. J. MacKay a ensuite développé cette partie de l'argumentation en
évoquant l’application aux faits d'espèce des normes du droit internatio-
nal en voie de formation concernant l'évaluation de l'impact sur l’envi-
ronnement (EJE) et le principe de précaution. A ce double égard, le droit
a considérablement évolué, ce qui conforte l’idée que le fondement de
l'arrêt de la Cour a été remis en cause. La Nouvelle-Zélande a soutenu
que les tiers susceptibles d’être affectés ont le droit de savoir en quoi
consistent les études effectuées aux fins de l’évaluation, et sont fondés à
proposer des études supplémentaires et à vérifier par eux-mêmes les
conclusions de l'évaluation. En l’état actuel du droit, c’est un devoir juri-
dique pour quiconque entend entreprendre une activité d’établir au préa-
lable que celle-ci ne comporte pas de risque inacceptable pour lenviron-
nement. L'évaluation de l’impact sur l’environnement vise simplement à
instituer une procédure garantissant le respect de cette obligation de droit
international. La Nouvelle-Zélande a invoqué un certain nombre d’ins-
truments internationaux, notamment l’article 205 de la convention des
Nations Unies sur le droit de la mer, qui mentionnent expressément une
telle évaluation. |

88. En vertu du projet d’article 12 que la Commission du droit inter-
national a adopté au cours de ses débats, il est prévu qu’avant d’entre-
prendre des activités qui comportent un risque de causer un dommage
transfrontière significatif de par leurs conséquences physiques

«un Etat veille à ce qu’il soit procédé à l'évaluation du risque que
comporte cette activité. Cette évaluation porte notamment sur les
éventuels effets de l’activité en question sur les personnes ou les biens
ainsi que sur l’environnement des autres Etats.»

La convention de Nouméa, déjà mentionnée, prévoit elle aussi à lar-
ticle 16 l’obligation expresse d’effectuer une évaluation de l’impact sur
l’environnement avant d’entreprendre de grands projets qui pourraient
avoir une incidence sur le milieu marin. L'article 12 de la convention de
Nouméa est encore plus précis, puisqu'il prévoit que les parties ont le
devoir de prévenir, réduire et combattre la pollution de la zone d’applica-
tion de la convention qui pourrait résulter de l’expérimentation d’engins
nucléaires.

127
DEMANDE D'EXAMEN (OP. DISS. PALMER) 412

Le principe de précaution

89. En ce qui concerne le principe de précaution, la Nouvelle-Zélande
a soutenu que, en l’occurrence, il impose une double obligation. Il faut
d’abord que l'évaluation soit effectuée préalablement et non postérieure-
ment aux activités entreprises. Ensuite, c’est à l'Etat qui envisage de
mener ces activités qu’il incombe d’effectuer l’évaluation et de démontrer
qu’il n’y a aucun risque réel. Ce n’est pas aux Etats susceptibles d’être
affectés qu’il incombe de prouver qu’il existe un risque.

90. J’ai exposé en détail ces arguments parce qu’ils mettent en évidence
les problèmes qui auraient été abordés si l’affaire était parvenue au stade
suivant de la procédure. La France n’a pas répliqué sur ces points,
puisqu'elle a constamment soutenu que les questions posées à la Cour
étaient des questions préliminaires qui ne l’obligeaient pas à répondre aux
moyens ainsi exposés. Dans ces conditions, on aurait tort de tirer des
conclusions de fond quant à l’application de ces moyens aux faits de
l'espèce. Il est en revanche justifié de déterminer en quoi les principes de
droit évoqués permettent de dégager une conclusion quant au respect de
la norme requise pour un réexamen de l’affaire de 1974.

Conclusion

91. Selon moi, ces principes de droit international permettent d’affir-
mer ce qui suit:

a) le droit international de l’environnement connaît un développement
rapide et tend à assurer une protection globale du milieu naturel;

b) le droit international s’oriente vers une réglementation de plus en plus
stricte du rayonnement nucléaire;

c) le droit international coutumier a peut-être créé une norme qui exige
une évaluation de l'impact sur l’environnement dès lors que des acti-
vités risquent d’avoir des effets sensibles sur l’environnement;

d) la norme que traduit le principe de précaution s’est développée rapi-
dement et constitue peut-être aujourd’hui un principe du droit inter-
national coutumier relatif à l’environnement;

e) il existe des obligations résultant de conventions susceptibles d’être
applicables en l’espèce qui imposent une évaluation de l’impact sur
lPenvironnement et le respect du principe de précaution.

Globalement, le développement du droit appliqué au présent différend
autorise à considérer prima facie que la situation juridique a suffisam-
ment changé pour justifier un réexamen de laffaire de 1974. Je tiens tou-
tefois à souligner de nouveau que, par cette conclusion, je ne prétends pas
définir quels sont les principes de droit applicables en l’espèce, ni d’ailleurs
quelle pourrait être leur teneur. Car cela relève du stade suivant de la pro-
cédure.

92. Il faut dire un mot ici de l’application des principes de droit, au
stade de développement qu’ils ont atteint en 1995, à une affaire qui a été

128
DEMANDE D'EXAMEN (OP. DISS. PALMER) 413

plaidée et traitée une première fois vers le milieu des années soixante-dix.
Le dommage invoqué — la contamination nucléaire — s’inscrit dans la
durée. Il me semble évident que le droit pertinent doit être déterminé en
l’espèce à la date à laquelle la Cour est appelée à l’appliquer. Soutenir le
contraire est à mon avis indéfendable.

93. Je pense qu’il serait opportun et même salutaire pour le droit
international de l’environnement que la Cour tienne des audiences en
bonne et due forme et se penche sérieusement sur les problèmes que
pose cette affaire, quelle que soit l’issue de celle-ci. I est urgent de
développer le droit en ce domaine. Puisque la Cour, en 1974, s’est
expressément réservé la possibilité, dans certaines circonstances, de
revenir sur ces questions, il devrait être possible de reconsidérer la déci-
sion de 1974 en tenant compte de l’évolution considérable des principes
de droit depuis cette époque. En l’occurrence, cependant, la majorité
de la Cour ayant été d’un autre avis, la tentative de la Nouvelle-
Zélande pour faire constater la responsabilité de la France au regard
des principes du droit international de l’environnement se solde par un
échec.

LA NATURE DU CHOIX JUDICIAIRE

L'ordonnance de la Cour

94. Le point de vue formaliste adopté par la majorité de la Cour dans
son ordonnance rend nécessaire une analyse étape par étape de son rai-
sonnement. C’est un raisonnement que je ne peux approuver. Le raison-
nement de la Cour motivant l’ordonnance par laquelle elle déclare ne
pouvoir donner suite à la demande d’examen néo-zélandaise se décom-
pose en un certain nombre d’éléments:

a) les préoccupations générales, dépassant la question des essais atmo-
sphériques, que pouvait nourrir la Nouvelle-Zélande lorsqu'elle a
déposé sa requête de 1973, ne sauraient faire l’objet aujourd’hui d’un
examen par la Cour;

b) la Cour, en 1974, était fondée à circonscrire le véritable problème en
cause et à le limiter aux essais atmosphériques, ce qu'elle a fait;

c) les termes employés par la Cour dans l’instance parallèle introduite
par l’Australie montrent que la Cour a traité l’affaire néo-zélandaise
comme étant identique à l’affaire australienne;

d) ainsi la Cour était-elle fondée en 1974 à clore l’affaire, en s’appuyant
sur les déclarations unilatérales de la France;

e) c’est dans l’hypothèse d’une reprise des essais nucléaires atmosphé-
riques que le fondement de l’arrêt aurait été remis en cause;

J) vu la manière dont la Cour comprend en 1995 son arrêt de 1974, elle
ne saurait aborder l'examen des essais souterrains ou les arguments
de chaque partie à cet égard, ni en tenir compte;

129
DEMANDE D'EXAMEN (OP. DISS. PALMER) 414

g) pour le motif énoncé au point f), la Cour ne peut tenir compte du
développement du droit international de l’environnement depuis
l’arrêt de 1974.

95. La majorité de la Cour, eu égard à ce qui précède, a conclu que le
fondement de l’arrêt de 1974 n’avait pas été remis en cause.

96. Pour l'essentiel, ce raisonnement marque le triomphe du forma-
lisme sur le fond. Il fait apparaître le droit comme une construction
désincarnée, très éloignée des problèmes du monde réel. Le droit est figé
dans le temps; au-delà de 1974, rien n’a de pertinence ni d'importance
pour l'interprétation du paragraphe 63, si ce n’est une reprise des essais
dans l’atmosphère. C’est là une démarche qui procède d’une lecture
réductrice des termes clairs du paragraphe 63, et qui vide celui-ci de toute
force. Pour ma part, je trouve aride et peu satisfaisant intellectuellement
ce mode de raisonnement juridique. Quand les questions de fond sont
d’une telle importance, il faut, pour décider de ne pas les aborder, des
raisons décisives qui emportent la conviction en droit. Mais en loccur-
rénce le raisonnement de la Cour est laconique.

97. Toute la démarche de la Cour procède d’une distinction entre
essais nucléaires atmosphériques et essais nucléaires souterrains, et d’un
refus de reconnaître qu’ils ont comme dénominateur commun la conta-
mination nucléaire. Cette distinction est fondamentalement contraire au
bon sens et elle devrait de même être jugée inacceptable en droit. C’est un
raisonnement juridique éminemment mécanique. La valeur de la distinc-
tion fondamentale établie par la Cour n’est guère défendable, sauf dans
une perspective dénotant, comme il a été dit par ailleurs, l’austérité d’un
légalisme pointilleux (Minister of Home Affairs v. Fisher [1980], Appeal
Cases, p. 328). Personnellement, je ne peux admettre la distinction sur
laquelle se fonde la Cour et je me permets donc respectueusement d’expri-
mer mon désaccord.

98. Dans son ordonnance, la Cour s’appuie aussi sur le fait que, dans
l'instance parallèle introduite par l’Australie en 1973, la Cour a employé
dans son arrêt un libellé identique à celui du paragraphe 63 de l'arrêt
rendu dans l’affaire néo-zélandaise. La Cour, siégeant en 1995, conclut
donc que la Cour, siégeant en 1974, a considéré les deux affaires comme
identiques. Je me permets d’observer respectueusement que cette conclu-
sion ne va pas de soi. Et ce qui est pis, elle ne rend pas justice à la
Nouvelle-Zélande.

99. Un éminent commentateur a recensé au moins sept différences
importantes entre l'affaire australienne et l'affaire néo-zélandaise
(J. Stephen Kos, «Interim Relief in the International Court: New Zea-
land and the Nuclear Test Cases», Victoria University of Wellington Law
Review, 1984, vol. 14, p. 357). La première remarque qui s’impose à cet
égard est qu’il n’y a pas eu jonction d’instances en 1973 et qu’il y avait de
bonnes raisons à cela. Comme M. A. M. Finlay, Q.C., Attorney-General
de Nouvelle-Zélande, l’avait déclaré devant la Cour:

«Le Gouvernement néo-zélandais et le Gouvernement australien

130
DEMANDE D'EXAMEN (OP. DISS. PALMER) 415

n’ont pas adopté une démarche commune pour engager leur instance
contre le Gouvernement français; et leur but n’était pas de se soute-
nir mutuellement. Certes, des actes commis dans leur région, qui
peuvent constituer des violations d’obligations erga omnes ou qui
menacent de la méme facon le bien-étre de leur population, suscitent
naturellement l’inquiétude de l’un et l’autre pays; mais leurs parti-
cularités historiques et géographiques leur font percevoir différem-
ment une menace commune.» (C.LJ. Mémoires, Essais nucléaires,
vol. II, p. 254.)

100. La Nouvelle-Zélande visait un objectif plus général que l’Austra-

lie; il y avait des différences de fond dans l’argumentation des parties et
leurs chefs de demande. La thèse de la Nouvelle-Zélande était plus soli-
dement fondée en droit et en fait que celle de l'Australie. M. Kos, dans
l’article précité, récapitule tout ce qui autorise cette conclusion:

a)

b)

c)

d)

Les principes de l’équité plaidaient davantage pour la Nouvelle-
Zélande, eu égard à son passé diplomatique et politique. La Nouvelle-
Zélande n’a été associée que de façon très limitée aux essais nucléaires
du Royaume-Uni. La Nouvelle-Zélande n’a cessé de manifester fran-
chement son opposition aux essais depuis 1958. Le territoire de la
Nouvelle-Zélande et les autres territoires dont elle était responsable
étaient plus proches du site des essais que le territoire de l’Australie.
Au stade de l’examen au fond, le dossier de la Nouvelle-Zélande
aurait été plus solide. En droit, la Nouvelle-Zélande avait une posi-
tion plus assurée s’agissant des problèmes juridiques posés par l’appli-
cation de l’article 17 de l’ Acte général pour le règlement pacifique des
différends internationaux, que l’Australie, était-il allégué, avait violé.
Contrairement à l’Australie, la Nouvelle-Zélande n’avait jamais
déclaré qu’elle considérait comme juridiquement non contraignantes
les résolutions de l’Assemblée générale. Et la Nouvelle-Zélande s’était
toujours prononcée à l’Assemblée générale en faveur du traité d’inter-
diction partielle des essais nucléaires.

La Nouvelle-Zélande faisait valoir différents droits qui, selon elle,
étaient dus erga omnes, de manière égale à tous les Etats — notam-
ment le droit à ce que «le milieu terrestre, maritime et aérien» soit
protégé contre «une contamination injustifiée résultant d’une radio-
activité artificielle». La Nouvelle-Zélande a amplement défendu le
droit de ne pas subir de préjudice.

La Nouvelle-Zélande a soumis à la Cour des chefs de demande dif-
férents de ceux de l'Australie. Visant les comportements passés et
futurs de la France, la Nouvelle-Zélande a prié simplement la Cour
de dire et juger que la France avait enfreint les droits de la Nouvelle-
Zélande au regard du droit international.

La Nouvelle-Zélande a allégué des préjudices différents de ceux allé-
gués par l’Australie.

La Nouvelle-Zélande a conduit différemment son argumentation juri-
dique.

 

131
DEMANDE D'EXAMEN (OP. DISS. PALMER) 416

f} La Nouvelle-Zélande et l'Australie ont adopté des points de vue dif-
férents sur la réserve formulée par la France le 20 mai 1966 dans sa
déciaration d’acceptation de la juridiction obligatoire de la Cour.

g) La Nouvelle-Zélande ne s’est pas associée aux concessions austra-
liennes quant à l’invocation de l’Acte général.

101. L’ordonnance de la Cour s’appuie par ailleurs sur le fait que la
France a effectué cent trente-quatre essais nucléaires souterrains sans que
la Nouvelle-Zélande ait jamais prétendu que le fondement de lParrêt se
trouvait remis en cause. J’ai déjà rappelé, aux paragraphes 14 à 23,
opposition systématique de la Nouvelle-Zélande aux essais français.
J’estime en outre que l’argument de la Nouvelle-Zélande selon lequel Ja
situation a évolué progressivement est convaincant à cet égard. C’est
l'effet cumulé des événements qui est déterminant. Le paragraphe 63 lui-
même n’est assorti d’aucune limite dans le temps. Il n’entre en jeu que
lorsque les circonstances qui remettent en cause le fondement de l’arrêt se
sont cristallisées.

102. Pour les raisons que je viens d’exposer, je pense que la décision de
considérer comme identiques, sur le plan juridique, l’affaire de la Nouvelle-
Zélande et l'affaire de l’Australie est mal fondée. Elle était mal fondée en
1974; de plus, l'emploi d’un libellé identique ne signifie pas que la Cour
ait entendu à l’époque restreindre le paragraphe 63 de son arrêt à des
circonstances identiques pour la Nouvelle-Zélande et l'Australie. Le
contexte est important.

Les questions plus générales

103. En l'espèce, le choix judiciaire entre les positions juridiques
contraires des parties a un caractère absolu, d’une part en raison de la
manière dont l'affaire a été débattue, d’autre part parce qu’il s’agit d’une
procédure sans précédent. La réponse dépend autant de jugements impli-
cites quant à la portée exacte de la fonction judiciaire que du raisonne-
ment précis qui y conduit. Le droit est une invention humaine conçue à
des fins humaines. Depuis toujours, le droit international public traite des
relations entre Etats et ces derniers ont été souvent considérés dans le
passé comme ses seuls sujets. Mais les choses changent et la théorie de la
souveraineté des Etats sur laquelle repose une bonne part du droit inter-
national public subit une érosion. Une affaire comme celle-ci offre
l’occasion d'élargir la perspective. On se souviendra que, en 1958 déjà,
M. C. W. Jenks écrivait dans The Common Law of Mankind:

«Il n’est plus adéquat ni rationnel de définir ou de décrire le droit
international comme le droit régissant les relations entre Etats, même
si on nuance cette définition élémentaire par des réserves ou des
exceptions censées tenir compte de son évolution; car il s’agit du
droit commun de l’humanité, à un stade précoce de son développe-
ment, dont le droit régissant les relations entre Etats n’est qu’un
aspect parmi d’autres.» (P. 58.)

132
DEMANDE D'EXAMEN (OP. DISS. PALMER) 417

104. Une des faiblesses remarquables du droit international tient au
fait que la compétence de la Cour internationale de Justice dépend, en
dernière analyse, du consentement des Etats. Environ un tiers des nations
seulement acceptent la juridiction obligatoire de la Cour en vertu du para-
graphe 2 de l’article 36 de son Statut. D’une façon générale, les nations
les plus puissantes ne sont pas de celles qui acceptent de meilleure grâce
la juridiction obligatoire de la Cour. Ce fait est rappelé à la Cour dans
une lettre datée du 28 août 1995 adressée au Greffier par l'ambassadeur
de France aux Pays-Bas, où il est dit notamment:

«La compétence de la Cour internationale de Justice repose sur le
consentement des Etats. En Pabsence d’un consentement préalable
de la France, les demandes de la Nouvelle-Zélande tant au principal
qu’en vue de l’indication de mesures conservatoires sont dès lors
manifestement irrecevables. »

Mais, comme l’a fait observer M. E. Lauterpacht, «des fissures apparais-
sent dans l’édifice» (Aspects of the Administration of International Justice,
1991, p. 23).

105. A mon avis, les controverses au sujet du consentement et la lo-
gique de la situation dans laquelle se trouve la Cour ont amené celle-ci à
faire preuve dans le passé d’une prudence parfois inutile. En 1995, la
décision qu’a prise la majorité en l’espèce est conforme à cette attitude de
prudence. À l’encontre d’une telle attitude, il faut bien voir que, malgré
les différences fondamentales entre le droit international et le droit interne,
le droit international est dans l’ensemble largement respecté. Le fait que
le système repose sur une base consensuelle ne saurait donc justifier un
refus de statuer sur des principes de droit international quand ils sont
avancés et appellent légitimement une décision. Comme l’a écrit M. Louis
Henkin dans son ouvrage How Nations Behave — Law and Foreign
Policy (2° éd., 1979, p. 47): «on peut probablement dire que la plupart du
temps, presque toutes les nations observent presque tous les principes du
droit international et s'acquittent de presque toutes leurs obligations».

106. Mais il faut d’emblée admettre que la Cour ne peut s’autoriser des
fantaisies. Elle doit rester crédible pour les Etats qui, dans l’ensemble,
n’envisagent pas de gaieté de cœur un règlement par tierce partie qu’ils ne
maitrisent pas. À mon avis, la Cour est tenue de maintenir un équilibre
entre principe et pragmatisme. C’est là un rôle qui n’est pas inconnu des
juridictions internes investies de pouvoirs constitutionnels étendus, comme
la Cour suprême des Etats-Unis (voir de manière générale Alexander M.
Bickel, The Least Dangerous Branch, 1962). Mais de telles juridictions
décident des affaires qu’elles examinent, alors que la Cour internationale
de Justice n’a pas cette possibilité. Ce sont les Etats, non la Cour elle-
même, qui fixent le programme de travail de celle-ci. Et la Cour ne dispose
pas des mécanismes de filtrage que peut employer la Cour suprême des
Etats-Unis.

107. La Cour est chargée de dire, de développer et de faire respecter le
droit international. Mais elle doit être attentive aux limites du droit.

133
DEMANDE D'EXAMEN (OP. DISS. PALMER) 418

Dans les différends mettant en jeu d'importants facteurs politiques, il lui
faudra tout particulièrement veiller à ne pas trop présumer de ses fonc-
tions, tout en admettant que les différends entre Etats comportent pres-
que toujours une forte composante politique. Il faut toutefois garder à
Vesprit que si les essais d’armes nucléaires suscitent de vifs affrontements
politiques, cela n’empêche pas que certains aspects du différend puissent
être traités par les voies de droit à l’échelon international.

108. Dans des circonstances telles que celle-ci, on peut recourir à
divers procédés pour ne pas trancher une affaire par d’autres moyens:
ainsi, en prêtant une oreille complaisante à des arguments d’ordre juri-
dictionnel ou procédural, on évite de se prononcer dans un domaine où
l’on peut craindre que les Etats n’observent pas les termes de l’arrét de la
Cour ou que l’acceptation de la position de celle-ci soit compromise. Il
est des arrêts difficiles à rendre. Mais en ne les rendant jamais dans des
affaires comme la présente, on freine le développement du droit interna-
tional.

109. Il me semble que sir Gerald Fitzmaurice, dans son ouvrage The
Law and Procedure of the International Court of Justice, a parfaitement
résumé les choix judiciaires qui s’offrent à la Cour:

«Il y a en gros deux principales façons de concevoir les fonctions
d’un juge, à l’échelon international ou autre. Certains disent que la
fonction première, sinon unique, du juge est de se prononcer sur
Paffaire dont il est saisi, avec la concision requise, et de se limiter à
cela. Mais d’autres soutiennent que la véritable fonction du juge, si
elle est de se prononcer en bonne et due forme sur la demande dont
il est saisi — en motivant dûment sa décision et en restant dans les
limites de l’affaire — est aussi de tirer parti de certains aspects de
l’affaire qui ont un intérêt ou une portée plus vaste pour faire des
prononcés de droit et de principe de caractère général propres à enri-
chir et faire progresser le droit.

Quant à savoir quelle attitude est la meilleure, on peut dire que
l’une et l’autre sont bonnes, ou du moins défendables; mais tout
dépend évidemment des circonstances. Une simple décision ou cons-
tatation qui répond en grande partie aux fins de la fonction de juge
d’une cour de magistrat ou d’une cour de comté ne suffira pas, s’agis-
sant de la cour d’appel, de la Chambre des lords, ou du comité judi-
ciaire du Conseil privé, ou de leurs équivalents dans d’autres pays.
En tout état de cause, les juridictions internationales considèrent
généralement qu’il entre pour une grande part dans leur mission non
seulement de statuer mais, ce faisant, d’exposer en termes généraux
le droit applicable aux questions tranchées.» (P. 647-648.)

110. Je suis évidemment de ceux qui pensent que la Cour internatio-
nale de Justice doit développer le droit et l’exposer. La Cour devrait
traiter tous les problèmes d’ordre juridique et, vu la nature du droit inter-
national et l’absence d’organe législatif à ce niveau, c’est à elle qu’il
incombe tout particulièrement de préciser et de faire progresser le droit.

134
DEMANDE D'EXAMEN (OP. DISS. PALMER) 419
OBSERVATIONS FINALES

111. La nature du différend entre la France et la Nouvelle-Zélande a
été constamment manifeste depuis que l'affaire a été introduite devant la
Cour, si l’on excepte les années 1991 à 1995 pendant lesquelles la France
a observé un moratoire sur les essais. De toute évidence, le différend
porte sur les essais nucléaires dans le Pacifique, sous toutes leurs formes.
Le mode officiel de citation de cette affaire était et reste Essais nucléaires
{Nouvelle-Zélande c. France). Nonobstant ce fait, la Cour, dans sa déci-
sion de 1995, a choisi d’établir une distinction fondamentale entre essais
atmosphériques et essais souterrains.

112. On aurait pu penser que la demande d’examen de la situation
était l’occasion de pousser un peu au large vers la marée montante du
droit international de l’environnement. La Cour ne s’était pas prononcée
sur la question en 1974, elle ne l’a pas fait non plus en 1995.

113. L’arrét de 1974 a suscité de vastes controverses de doctrine; cer-
tains spécialistes éminents du droit international l’ont jugé ingénieux et
novateur, tandis que d’autres y ont vu un remarquable exemple de pru-
dence politique, critiquable sur le plan du droit et de la logique. Pour un
troisième groupe de commentateurs, cette décision était une occasion man-
quée d’examiner le droit international de l’environnement. (D. P. Verma,
«The Nuclear Tests Cases: An Inquiry into the Judicial Response of
the International Court of Justice», South African Yearbook of Inter-
national Law, 1982, vol. 8, p. 20; Edward McWhinney, The World
Court and the Contemporary International Law-Making Process, 1979;
R. St. J. Macdonald et Barbara Hough, «The Nuclear Tests Case Revi-
sited», German Yearbook of International Law, 1977, vol. 20, p. 337;
Jerome B. Elkind, « Footnote to the Nuclear Tests Cases: Abuse of Right
—A Blind Alley for Environmentalists», Vanderbilt Journal of Transna-
tional Law, 1976, vol. 9, p. 57; Thomas M. Franck, «Word Made Law:
The Decision of the I.C.J. in the Nuclear Test Cases», American Journal
of International Law, 1975, vol. 69, p. 612.) On peut prévoir que la déci-
sion de la Cour dans la phase actuelle de l’affaire suscitera les mêmes
types de réactions.

114. Il faut bien voir que, pour l'essentiel, cette affaire porte sur
l’environnement. Les nouvelles technologies ont doté Phumanité de
moyens considérables de modifier le milieu naturel. I] nous faut analyser
et surveiller attentivement les conséquences de ces activités si nous ne
voulons pas mettre en péril les générations futures. C’est une préoccupa-
tion familière du droit international (voir de façon générale E. B. Weiss,
In Fairness to Future Generations, 1989). M™* Edith Brown Weiss écrit
notamment:

«Le milieu naturel et le patrimoine culturel de la planète sont le
bien commun de l’humanité; nous les partageons avec nos contem-
porains mais aussi avec les générations passées et a venir. A chaque

135
DEMANDE D'EXAMEN (OP. DISS. PALMER) 420

époque, l’homme est à la fois le dépositaire ou le gardien de la pla-
néte pour les générations futures mais aussi son usufruitier. Cela
entraîne pour nous l’obligation d’en prendre soin et certains droits
d’en user.» (P. 17.)

De plus, les problèmes particuliers que posent en droit l’énergie nucléaire
et les essais nucléaires tiennent à leur caractère extrêmement dangereux
(A. Boyle, «Nuclear Energy and International Law: An Environmental
Perspective», British Year Book of International Law, 1989, vol. 60, p. 257;
G. Handl, «Transboundary Nuclear Accidents: The Post-Chernobyl
Multilateral Legislative Agenda», Ecology Law Quaterly, 1988, vol. 15,
p. 203).

115. Les problémes écologiques créés par les essais et les accidents
nucléaires montrent que les Etats ne sont pas disposés à se comporter en
bons gestionnaires ou gardiens de l’environnement. L’expérience enseigne
que c’est au niveau international qu’il faut établir et faire respecter les
droits en matière d’environnement.

116. Si, en 1995, la Cour avait été prête à aborder la phase suivante de
l'affaire, le différend aurait pu au moins s’apaiser. Cela fait bien trop
longtemps que ce problème compromet sérieusement, voire empoisonne,
les relations entre la France et la Nouvelle-Zélande. Les deux fonctions
de la Cour sont, selon moi, de régler les différends, d’une part, et de pré-
ciser et développer le droit, d’autre part. Malheureusement, il n’y a eu ni
apaisement du différend ni développement du droit.

117. Cette affaire offrait l’occasion à la Cour de contribuer à la solu-
tion d’un des problèmes écologiques les plus cruciaux de notre époque.
Elle a refusé de la saisir, pour des motifs juridiques d’ordre technique qui
ont à mon avis une valeur contingente par rapport au raisonnement juri-
dique proprement dit. Il est vrai que la compétence de la Cour repose en
grande partie sur le consentement des Etats. Il est vrai que la France à
retiré le consentement qui avait permis à la Cour, en 1974, de connaître
de l’affaire. Mais ce n’est pas une raison suffisante pour s’abstenir de rou-
vrir l'instance, alors que l’arrêt de 1974 envisageait expressément cette
possibilité. À cette époque, la Cour avait compétence pour statuer dans
cette affaire, et cette compétence subsiste aujourd’hui. Mais la Cour se
refuse à statuer.

118. Etre juge ad hoc à la Cour internationale de Justice est une posi-
tion singulière, et les obligations dont elle est assortie m’ont fourni
matière à réflexion. Le Statut dispose, au paragraphe 6 de l’article 31, que
les juges désignés en cette qualité «participent à la décision dans des
conditions de complète égalité avec leurs collègues». En Pespéce, je pense
qu’il a été utile d'introduire à la Cour le point de vue de quelqu’un qui vit
dans la partie du monde concernée par la demande d’examen. Mais je
n’ai pas eu le sentiment d’avoir au sein de la Cour une position représen-
tative. Ma présence a permis d’offrir une autre perspective et de préciser
quelque peu le contexte de l’affaire. Je me permettrai de reprendre à mon
compte la définition de la mission d’un juge ad hoc qu’avait proposée

136
DEMANDE D'EXAMEN (OP. DISS. PALMER) 421

M. Lauterpacht, désigné comme juge ad hoc dans l’affaire relative à
Application de la convention pour la prévention et la répression du crime
de génocide:

«Selon moi, il est spécialement tenu de veiller à ce que, dans toute
la mesure possible, chacun des arguments pertinents de la partie qui
l’a désigné ait été pleinement pris en considération au cours de l’exa-
men collégial et soit, en fin de compte, reflété — à défaut d’être
accepté — dans sa propre opinion individuelle ou dissidente. » (Appli-
cation de la convention pour la prévention et la répression du crime
de génocide, mesures conservatoires, ordonnance du 13 septembre
1993, C.I.T. Recueil 1993, p. 409, par. 6.)

119. Je tiens enfin à dire qu’ayant eu l’occasion de lire l'opinion dissi-
dente qu’a rédigée avec autant d’élégance que de force de persuasion mon
collègue, M. Weeramantry, je souscris à son analyse.

(Signé) Sir Geoffrey PALMER.

137
